ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_07_FR.txt. 312

OPINION DISSIDENTE COMMUNE DE MM. ONYEAMA,
DILLARD, JIMÉNEZ DE ARÉCHAGA
ET SIR HUMPHREY WALDOCK

[Traduction]

1. Dans son arrêt la Cour décide de son propre chef que la demande
de l'Australie est désormais sans objet. Nous contestons respectueuse-
ment mais avec énergie cette conclusion. Dans l’exposé qui va suivre des
raisons de notre dissentiment, nous présenterons tout d’abord une série
d'observations visant à expliquer pourquoi, d’apés nous, il n’est pas
justifié de dire que la demande de l’Australie n’a plus d’objet. Nous abor-
derons ensuite les questions de compétence et de recevabilité que l’arrêt
n’examine pas mais qui nous paraissent d’une importance capitale pour
ce qui est de la manière dont la Cour aurait dû envisager les sujets sur
lesquels elle se prononce. Ce sont d’ailleurs ces deux questions, que l’arrêt
laisse de côté, que le demandeur avait été expressément invité à traiter
par l’ordonnance de la Cour du 22 juin 1973.

PREMIÈRE PARTIE. RAISONS DE NOTRE DISSENTIMENT

2. L'arrêt procède fondamentalement du postulat que l’unique objet
de la demande australienne est d’obtenir la «cessation » des «essais nu-
cléaires atmosphériques effectués par la France dans la région du Paci-
fique Sud » (par. 30). Il postule en outre que, bien que l’arrêt sollicité par
PAustralie eût été fondé sur la constatation que «de nouveaux essais
seraient contraires au droit international, une telle constatation ne serait
qu'un moyen utilisé en vue d’une fin et non une fin en soi» (ibid.).

3. L'hypothèse de base de l’arrêt, qui prête aux conclusions du deman-
deur un but unique et limité et circonscrit étroitement l'objectif qu’il
poursuivait enentamant la présente instance, est à notre avis insoutenable,
et le raisonnement de la Cour aboutit en conséquence à une conclusion
erronée. D’après nous, cela est dû en partie au fait que l’arrêt ne tient pas
compte de l’objet et de l’utilité d’une demande d’arrêt déclaratoire et plus
encore à ce que son hypothèse de départ ne correspond pas à la nature et
à la portée des conclusions formelles de l'Australie, telles qu’elles figu-
raient dans la requête, et même modifie l’une et l’autre.

4. Dans sa requête l’Australie:

«Prie la Cour dire et juger que, pour l’un quelconque ou l’en-
semble des motifs exposés ci-dessus ou pour tout autre motif jugé
pertinent par la Cour, la poursuite des essais atmosphériques d’armes
nucléaires dans l’océan Pacifique Sud n’est pas compatible avec les
règles applicables du droit international et

63
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 313

Ordonner
à la République française de ne plus faire de tels essais. »

5. En présentant cette conclusion, comme l’indiquait devant la Cour
un conseil de l’Australie (CR 73/3, p. 60):

«le Gouvernement australien a prié la Cour de faire deux choses:
primo, dire et juger que la poursuite d’essais nucléaires dans l’atmo-
sphère est contraire au droit international et aux droits de l'Australie,
secundo, ordonner que la France s’abstienne de faire de nouveaux
essais nucléaires dans l'atmosphère ».

Comme il ressort des premiers mots qui y figurent («Asks the Court to
adjudge and declare»), la première partie de la conclusion telle qu’elle a
été formulée tend à obtenir de la Cour une déclaration judiciaire concer-
nant l'illicéité des essais atmosphériques effectués par la France dans
l'océan Pacifique Sud.

6. Le paragraphe 19 de la requête est ainsi conçu:

«Le Gouvernement australien demandera à la Cour de dire que
les nouvelles expériences dans l’atmosphère auxquelles le Gouverne-
ment français pourrait procéder dans l’océan Pacifique ne sont pas
conformes au droit international et violent les droits de l'Australie.
Le Gouvernement australien demandera aussi que, au cas ou le Gouver-
nement français ne donnerait pas à la Cour l’assurance qu'il considé-
rera toute déclaration qu’elle pourrait faire à l’effet indiqué ci-dessus
comme une raison suffisante de mettre un terme à ces essais dans
l'atmosphère, la Cour rende une ordonnance enjoignant à la Répu-
blique française de s’abstenir de tout nouvel essai dans l’atmosphère. »
(Les italiques sont de nous.)

En d’autres termes, la demande de déclaration représente la conclusion
essentielle. Si la Cour rendait une déclaration d’illicéité dans laquelle le
Gouvernement français voulût bien voir un motif suffisant pour mettre
fin à la poursuite des essais dans l'atmosphère, |’Australie ne maintien-
drait pas sa demande d’injonction.

Il est donc difficile d’affirmer, comme Je fait l’arrêt au paragraphe 30,
que la déclaration concernant le caractère illicite des essais atmosphé-
riques à quoi tend la première partie de la conclusion formelle du deman-
deur n’est qu’un moyen d’obtenir une décision de la Cour ordonnant la
cessation des expériences. Au contraire, cette déclaration est ce que vise
fondamentalement l'Australie, et le mémoire (par. 430) y voit d’ailleurs
« la conclusion principale de la requête ».

7. Le requérant demande qu'il soit judiciairement déclaré que les
essais nucléaires dans l’atmosphère ne sont pas « compatibles avec les
règles applicables du droit international ». Cette assertion ne saurait être
considérée comme un simple motif avancé pour justifier l’injonction de-
mandée. Les raisons juridiques invoquées par le requérant à l'appui aussi
bien de la déclaration que de l’injonction ont trait notamment au fait que

64

 
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 314

la France aurait violé certaines règles généralement acceptées comme
droit coutumier en matière d’essais nucléaires en atmosphère, et qu’elle
aurait enfreint des droits considérés comme inhérents à la souveraineté
territoriale du requérant ou tenant au caractère de res communis de la
haute mer. Les écritures distinguent nettement entre ces raisons destinées
à étayer les conclusions et les décisions qui sont sollicitées de la Cour.
Dans la conclusion la Cour est priée de prononcer une déclaration
d'illicéité «pour l’un quelconque ou l’ensemble des motifs exposés ci-
dessus ou pour tout autre motif jugé pertinent ». Isolée de ces motifs ou
de ces thèses juridiques, la déclaration suivant laquelle les essais nucléaires
dans l’atmosphère ne sont pas «compatibles avec les règles applicables
du droit international » n’est que la formulation précise de ce que le de-
mandeur prie formellement la Cour de décider dans le dispositif de
l'arrêt. S'il est vrai que «prononcer dans le dispositif de l’arrêt que telle
ou telle de ces thèses est oui ou non fondée ne rentre pas dans les fonctions
judiciaires de la Cour ! », dire et juger qu’un certain comportement d’un
Etat est ou n’est pas compatible avec le droit international constitue un
aspect essentiel du contentieux international et est au cœur même de la
fonction judiciaire de la Cour.

8. L'arrêt affirme au paragraphe 30 que « le demandeur a eu pour
objectif initial et conserve pour objectif ultime la cessation de ces essais;
dans ces conditions, on ne saurait considérer que sa demande tende à
obtenir uh jugement déclaratoire ». Selon nous la conclusion ne découle
aucunement de la prémisse énoncée. Dans les procès internationaux une
demande de jugement déclaratoire suffit normalement, même quand
l'objectif final du demandeur est d’obtenir que prenne fin un certain
comportement du défendeur qu’il considère illicite. Comme Hudson l’a
écrit dans son opinion individuelle en l'affaire des Prises d’eau à la Meuse:

«Dans la jurisprudence internationale, toutefois, les sanctions
sont de nature différente et jouent un rôle différent; il en résulte
qu'un arrêt déclaratoire aura fréquemment la même force exécutoire
qu’un arrêt énonçant un ordre du tribunal; les Etats ne sont pas

moins disposés à respecter l’un que l’autre. » {C.P.J.I. série A/B
n° 70, p. 79.)

Et, pour reprendre les termes de Charles De Visscher:

«La tâche essentielle de la Cour, telle qu’elle ressort tant des con-
clusions des Parties que des dispositifs de ses arrêts se ramène nor-
malement à définir les rapports de droit entre Parties sans indication
de prestations déterminées. Très généralement, les décisions s’abs-
tiennent de prononcer des condamnations, laissant aux Etats parties
au litige le soin de tirer eux-mêmes les conséquences qui s’y atta-
chent 2, »

 

1 Droit de passage sur territoire indien, C.J. Recueil 1960, p. 32.
2 Charles De Visscher, Aspects récents du droit procédural de la Cour internationale
de Justice, Paris, 1966, p. 54.

65
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 315

9. Une conclusion double, comme celle qui a été présentée ici,
tendant à la fois à obtenir une déclaration d’illicéité et un ordre ou injonc-
tion d’avoir à mettre fin à certaines mesures n’est pas sans exemple dans
le contentieux international.

Quand, dans d’autres affaires, la Cour et sa devancière se sont trouvées
en présence d’une conclusion ainsi dédoublée, elles l’ont considérée
comme renfermant deux conclusions formelles indépendantes, dont la
première ou partie déclaratoire était considérée comme une conclusion
véritable, une fin en soi et pas simplement un élément du raisonnement ou
un moyen d'obtenir la cessation de l’activité taxée d’illicite {Prises d'eau
à la Meuse, arrêt, 1937, C.P.J.I. série A/B n° 70, p. 5, 6 et 28;
Droit de passage sur territoire indien, fond, arrêt, CI.J. Recueil 1960,
p. 10 et 31).

Le fait que par la suite la Cour soit invitée à ordonner ou à enjoindre
telle ou telle mesure, comme ce fut le cas dans les affaires susmentionnées,
n'a pas été considéré alors et ne saurait être accepté comme un motif
suffisant pour négliger ou écarter la conclusion principale du demandeur
ou pour la traiter comme une partie du raisonnement. Il n’est pas non
plus justifié d'appliquer une dichotomie conceptuelle entre les jugements
déclaratoires et les autres pour aboutir à ce même résultat. Le fait que le
demandeur n’aspire pas seulement à faire constater par une déclaration
la situation juridique, mais demande aussi des mesures correctives qui
en sont la conséquence ne saurait être invoqué pour laisse de côté la
conclusion fondamentale qui tend à faire constater la situation juridique
dans le dispositif de l'arrêt.

10. Dans les affaires évoquées précédemment les juges qui, dans leurs
opinions individuelles, ont été amenés à analyser en détail les conclu-
sions des demandeurs ont reconnu que, fondamentalement, ceux-ci cher-
chaient à obtenir de la Cour un jugement déclaratoire. Nous avons déjà
mentionné l'opinion individuelle de Hudson dans l'affaire des Prises
d’eau à la Meuse. Dans celle du Droit de passage sur territoire indien,
MM. Winiarski et Badawi ont reconnu, dans leur opinion dissidente,
que «ce que le Gouvernement portugais demande à la Cour, c’est donc
de rendre en premier lieu un jugement déclaratoire ». Et ils ont ajouté
ceci, qui s'applique tout à fait à la présente espèce:

«bien que cette demande soit suivie des deux autres, complémen-
taires et éventuelles, elle constitue l'essence même de l'affaire.
L'objet de l’action, tel qu'il résulte de la première conclusion portu-
gaise, est de faire reconnaître, constater par la Cour la situation de
droit entre Parties. » (C.J. Recueil 1960, p. 74.)

Dans son opinion dissidente, M. Armand-Ugon a écrit lui aussi « la Cour
est sollicitée de rendre un arrêt déclaratoire sur l'existence du droit de
passage » (C.J. Recueil 1960, p. 77). Cette manière de voir Winspirait
pas seulement les opinions dissidentes: l’arrêt rendu par la Cour en cette

66
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 316

affaire énonce que le demandeur «a invoqué son droit de passage et de-
mandé à la Cour de reconnaître l'existence de ce droit» et il poursuit:

« à cette première demande, le Portugal en ajoute deux autres qui,
d’ailleurs, sont subordonnées à une réponse favorable qui serait
donnée, en totalité ou en partie, à la première demande: elles devien-
dront sans objet si le droit prétendu n’est pas reconnu » (ibid., p. 29).

11. Dans une affaire portée devant la Cour par requête les conclusions
formelles des Parties définissent l’objet du différend, comme le reconnaît
le paragraphe 24 de l’arrêt. Il faut donc considérer que ces conclusions
correspondent aux objectifs que vise le demandeur en introduisant
l'instance judiciaire.

La Cour a certes le droit d’interpréter les conclusions des Parties, mais
rien ne l’autorise à les transformer radicalement. La Cour permanente
s’est exprimée ainsi sur ce point: « Si elle peut interpréter les conclusions
des Parties, elle ne saurait se substituer à celles-ci pour en formuler de
nouvelles sur la base des seules thèses avancées et faits allégués.» {C.P.J.I.
série À n° 7, p. 35, affaire relative à Certains intérêts allemands en Haute-
Silésie polonaise.) Au paragraphe 29, l'arrêt voit là une limitation du
pouvoir de la Cour d’interpréter les conclusions « quand la demande n’est
pas formulée comme il convient parce que les conclusions des parties
sont inadéquates». Si, toutefois, la Cour n’a pas le pouvoir de reformuler
des conclusions inadéquates, elle ne saurait à fortiori reformuler des
conclusions aussi claires et précises que dans la présente espèce.

12. Les affaires invoquées par l'arrêt en son paragraphe 29 pour
écarter la première conclusion du demandeur en l’espèce ne justifient selon
nous en aucune manière un traitement aussi sommaire de «la conclusion
principale de la requête». Dans lesdites affaires les conclusions que la
Cour n’a pas considérées comme des conclusions véritables étaient des
développements précis qui avaient pour seul objet de motiver la décision
sollicitée de la Cour dans la «vraie » conciusion finale. C’est ainsi que
dans l'affaire des Pécheries le demandeur a résumé, sous forme de conclu-
sions, toute une série de propositions juridiques, dont certaines n'étaient
même pas contestées, pour amener logiquement ses véritables con-
clusions finales (C.I.J. Recueil 1951, p. 121-123 et 126). Dans l'affaire
des Minquiers et Ecréhous, la «vraie » conclusion finale a été énoncée en
premier et suivie de deux arguments juridiques qui visaient à fournir
d’autres motifs pour que la Cour retienne cette conclusion (C./.J. Recueil
1953, p. 52); dans l’affaire Nottebohm une conclusion concernant la
naturalisation de Nottebohm au Liechtenstein n’a été considérée par la
Cour que comme «une raison à l'appui d’une décision de la Cour en
faveur du Liechtenstein » sur la « vraie question » de la recevabilité de la
demande (C.I.J. Recueil 1955, p. 16). Dans la présente espèce, comme
nous l’avons dit, la situation est entièrement différente. La question fon-
damentale soumise à la décision de la Cour est celle du caractère licite ou
illicite des expériences nucléaires françaises en atmosphère dans l'océan
Pacifique Sud, et il nous paraît entièrement injustifié de traiter la demande

67
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 317

de déclaration d’illicéité présentée par le requérant comme un simple
motif à Pappui de l'interdiction de nouveaux essais qu’il sollicite égale-
ment.

13. Conformément à ces principes de base, il aurait fallu déterminer
la véritable nature de la demande australienne et des objectifs visés par le
requérant en se fondant sur le sens clair et naturel du texte de sa conclu-
sion formelle. Dans l’interprétation qu’elle en a donnée la Cour, selon
nous, n’a pas vraiment interprété mais revisé le texte, et éliminé pour
finir ce que le requérant avait appelé « la conclusion principale de la
requête », c’est-à-dire la demande tendant à ce que les essais nucléaires
atmosphériques dans l’océan Pacifique Sud soient déclarés illicites. Il est
grave de modifier ou de mutiler radicalement la conclusion d’un plaideur,
sous couleur d'interprétation, car on frustre ainsi son attente légitime que
l'affaire dont il a saisi la Cour sera examinée et résolue. En l’occurrence
les conséquences sont non seulement graves mais irrévocables, le deman-
deur ne pouvant plus représenter sa requête et saisir à nouveau la Cour
puisque la France a dénoncé les instruments sur lesquels il prétendait
fonder la compétence de la Cour en l’espèce.

14. Nous pensons que la Cour revise la conclusion du demandeur en
faisant appel à d’autres éléments et notamment aux communications
diplomatiques et déclarations faites au cours de la procédure. Ces éléments
ne justifient cependant pas l'interprétation qu’en tire l’arrêt. Il est fait état
des demandes réitérées de l’Australie tendant à obtenir de la France
l’assurance qu'il serait mis fin aux essais. Ces demandes ne sauraient
cependant avoir l’effet que l’arrêt leur attribue. Pendant qu'un procès se
déroule, un demandeur peut prier son adversaire de f’assurer qu'il ne
poursuivra pas l’activité contestée, mais on ne peut en conclure qu’une
assurance sans réserve, à supposer qu’elle soit donnée, répondrait à tous
les objectifs que visait le demandeur en entamant la procédure judiciaire ;
encore moins peut-on restreindre ou amender pour cette raison les
prétentions formellement soumises à la Cour. D’après le Règlement, ce
résultat ne pourrait être obtenu que si le demandeur donnait une indica-
tion précise dans ce sens en retirant l’affaire, en modifiant ses conclusions
ou par toute autre action équivalente. Ce n’est pas pour rien que les
conclusions doivent être présentées par écrit et porter la signature de
l'agent. Il est donc illogique d'interpréter les demandes d’assurances
comme une renonciation, une modification ou un retrait tacite de la
requête dont la Cour reste saisie et qui vise à faire déclarer judiciairement
que les essais atmosphériques sont illicites. Et puisque l’arrêt attribue au
demandeur des intentions et des renonciations implicites, la Cour aurait
dû pour le moins lui donner la possibilité d'expliquer ses desseins et
objectifs véritables, au lieu d'entreprendre de les déterminer inaudita parte.

68
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 318

15. S’il répète que le demandeur a eu pour objectif d’obtenir la cessation
des essais nucléaires dans l’atmosphère, l’arrêt s’abstient d'examiner une
question cruciale, celle de la date à laquelle il entendait atteindre cet
objectif. Pour y répondre, il faut rechercher à partir de quand Ja con-
clusion australienne mettait en cause le caractère licite des essais
atmosphériques français. Les mots further atmospheric tests (« la pour-
suite des essais atmosphériques ») que l’on trouve dans la conclusion
figurent aussi dans la note diplomatique australienne adressée au
Gouvernement français le 3 janvier 1973. Cette note affirmait pour la
première fois que les essais étaient illicites et demandait expressément
qu'il n’y soit plus procédé. Quand un Etat adresse à un autre une com-
munication lui demandant « de s’abstenir de tous nouveaux actes »
qualifiés d’illicites, il paraît évident que cette prière et cette affirmation
concernent tous les actes qui pourraient avoir lieu après la date de la
communication en question. De même, quand l'Australie a déposé sa
requête, il paraît évident qu’en priant la Cour de déclarer illicite « la pour-
suite des essais atmosphériques d’armes nucléaires » elle visait tous les
essais effectués à partir du 9 mai 1973, date de l’introduction de l'ins-
tance. |

Alors qu’une injonction de la Cour interdisant « la poursuite des essais
atmosphériques » ne pourrait avoir effet qu’à partir de la date où elle
serait prononcé, une déclaration judiciaire d’illicéité comme celle qui
était demandée s’appliquerait non seulement aux expériences à venir mais
aussi à celles qui ont eu lieu en 1973 et 1974 après le dépôt de la requête.
Que tel ait été l’objectif du demandeur, c’est ce que confirme le fait que,
dès le dépôt de la requête, l’ Australie a demandé des mesures conser-
vatoires pour se protéger contre la poursuite éventuelle des essais
atmosphériques français après l'introduction de l'instance et tant que la
Cour n'aurait pas statué au fond. Si l’on demande que soient déclarés
illicites, entre autres, les essais atmosphériques effectués en 1973 et 1974
en contravention de l’ordonnance en indication de mesures conser-
vatoires, des déclarations d'intention visant uniquement des essais qui
seraient entrepris à partir de 1975 ne peuvent pas priver d’objet une telle
demande. .

16. Voir les choses autrement équivaudrait à ne tenir aucun compte du
fait que l'Australie pourrait demander une réparation au titre des douze
essais effectués en 1973 et 1974. Ii est vrai que dans la présente instance le
Gouvernement austalien n’a pas demandé à être dédommagé pour le
préjudice subi. Mais il n’a pas non plus renoncé à demander des dom-
mages-intéréts par la suite. Il est significatif qu’il ait dit dans son mémoire
(par. 435): «pour l'instant » (les italiques sont de nous), le Gouvernement
australien n’a pas |’ «intention de demander une réparation pécuniaire ».
On ne saurait donc exclure que le demandeur cherche à obtenir un
dédommagement par la suite, que ce soit par la voie diplomatique ou de
toute autre manière, au cas où une déclaration d’illicéité serait prononcée
en sa faveur. Une procédure semblable, qui n’est pas inconnue des
tribunaux internationaux, se comprendrait particulièrement dans ‘une

69
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 319

affaire de retombées radioactives où la vérification de l’existence et de
Pétendue du préjudice peut exiger un certain temps.

17. Dans l’une des affaires où des dommages-intéréts ont été demandés
sur la base d’un arrêt déclaratoire antérieur, la Cour permanente a
approuvé le parti qui était ainsi tiré de cet arrêt et a précisé qu'il était
destiné:

«à faire reconnaître une situation de droit une fois pour toutes et
avec effet obligatoire entre les Parties, en sorte que la situation
juridique ainsi fixée ne puisse plus être mise en discussion, pour ce
qui est des conséquences juridiques qui en découlent » (/nterprétation
des arrêts n°5 7 et 8 (Usine de Chorzôw), arrêt n° 11, 1927, C.PJ.I.
série À n° 13, p. 20).

18. De plus, et en dehors de toute demande de réparation, on ne
saurait dire qu’une déclaration concernant l’illicéité des essais français
d’armes nucléaires dans l’atmosphère soit sans objet pour ce qui concerne
les nombreuses explosions de 1973 et 1974. Si la Cour consentait à la faire,
cette déclaration caractériserait les essais comme constituant une violation
des droits que l’Australie possède en vertu du droit international. Ainsi
que le confirme avec netteté l’arrêt de la Cour dans l'affaire du Détroit
de Corfou (C.I.J. Receuil 1949, p. 35) une déclaration semblable constitue
un type de «satisfaction » à laquelle le requérant aurait pu légitimement
prétendre lorsqu'il a présenté ses conclusions finales en la présente
instance, et cela indépendamment de toute demande de dommages-
intérêts. Dans l'affaire qui vient d’être évoquée la Cour avait du reste
indiqué dans le dispositif de l’arrêt qu’une déclaration semblable cons-
tituait «en elle-même une satisfaction appropriée » (ibid., p. 36).

*

19. L’arrét laisse supposer qu’il existait un différend entre les Parties
mais affirme que ce différend a désormais disparu parce que «l’objet de
la demande a été atteint d’une autre manière » (par. 55).

Nous ne pouvons souscrire à cette conclusion, fondée sur la prémisse
que la requête visait uniquement à obtenir la cessation des essais à partir
de la date de l’arrêt. A notre avis, le différend entre les Parties n’a pas
disparu puisqu'il portait dès l’origine sur la question de la licéité des
essais après la date de la requête. Certes, sur le plan des faits, la portée du
différend est moindre s’il n’est pas procédé à de nouveaux essais atmo-
sphériques en 1975 et ultérieurement mais, du point de vue juridique, la
question qui demeure en litige est celle de savoir si les essais nucléaires
atmosphériques qui ont effectivement eu lieu en 1973 et 1974 étaient
compatibles avec les règles du droit international.

Les Parties n’ont pas modifié leur position à cet égard. L'Australie
continue à demander à la Cour de déclarer que les essais nucléaires en

70
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 320

atmosphère sont contraires au droit international et est prête à défendre
et développer ce point. De son côté la France, comme l’admet l’arrêt
(par. 51), maintient que «ses expériences nucléaires n’ont violé aucune
règle du droit international». Lorsqu’il a annoncé qu’il n’y aurait plus
d’essais en 1975, le Gouvernement français, selon Parrét, n’a pas reconnu
que la France était tenue de mettre fin à ses expériences par une règle de
droit international /ibid.).

Par conséquent, loin d’avoir disparu, le différend juridique entre les
Parties persiste. En statuant sur la licéité des essais nucléaires en atmo-
sphère dans la région du Pacifique Sud, la Cour se prononcerait donc sur
une controverse juridique dans laquelle les Parties se contestent récipro-
quement un droit.

20. Nous ne pouvons souscrire à l’opinion que le jugement qui tran-
cherait un tel différent serait prononcé dans l’abstrait et serait dépourvu
d'objet ou de raison d’être. Au contraire, comme on l’a péjà montré,
il affecterait les droits et obligations juridiques existants des Parties. Si le
demandeur obtenait gain de cause,-il lui assurerait des avantages sur le
plan juridique. Si c’était en revanche le défendeur qui l’emportait, il lui
serait utile en écartant la menace d’une action non fondée. Ainsi un arrêt
sur la licéité des essais nucléaires atmosphériques aurait, pour reprendre
les termes employés par la Cour dans l’affaire du Cameroun septen-
trional:

«des conséquences pratiques en ce sens qu’il doit pouvoir affecter
les droits ou obligations juridiques existants des parties, dissipant
ainsi toute incertitude dans leurs relations juridiques » (C.I.J. Recueil
1963, p. 34).

Dans cette optique, un jugement déclaratoire définissant la situation
juridique entre les Parties — comme l’eût été celui par lequel la Cour se
serait prononcée sur la première partie des conclusions du demandeur —
aurait conféré un caractère de certitude aux relations juridiques entre les
Parties. Le résultat recherché n’est pas atteint par la constatation de la
Cour qu’il existe un engagement unilatéral, constatation fondée sur une
série de déclarations qui présentent certaines divergences et ne s’accom-
pagnent pas de l’acceptation des thèses juridiques du demandeur.

De plus, la conclusion de la Cour sur l’engagement unilatéral concernant
la reprise éventuelle des essais nucléaires dans l’atmosphère ne saurait
être considérée comme donnant au demandeur le même type ou le même
degré de sécurité juridique qu'une déclaration par laquelle la Cour
spécifierait que ces essais enfreindraient les règles générales de droit
international applicables entre la France et l’Australie. C’est ce dont
témoigne le fait même que la Cour a dû se contenter de conclure que
l'engagement unilatéral du Gouvernement français «ne saurait être
interprété comme ayant comporté l’invocation d’un pouvoir arbitraire de
revision» (les italiques sont de nous) et qu’«il convient de comprendre
l’objet précis et les limites [de l’obligation assumée] dans les termes
mêmes où ils sont exprimés publiquement ».

71
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 321

21. Quoi qu’on puisse penser de l’arrêt rendu dans l’affaire du Came-
roun septentrional, la Cour a admis à cette occasion qu'il existe une dif-
férence déterminante entre un jugement déclaratoire ayant pour objet
(comme c’eût été le cas en l’espèce) un traité qui n’est plus en vigueur —
jugement qui peut être considéré comme «sans effet» — et un jugement
déclaratoire qui «interprète un traité restant en vigueur » (les italiques
sont de nous) ou «définit une règle de droit international coutumier » (les
italiques sont de nous). Dans ces deux derniers cas, a dit la Cour, ie
jugement déclaratoire «demeure applicable dans l'avenir» (C.LJ.
Recueil 1963, p. 37). En d’autres termes, selon l’arrêt rendu dans l'affaire
du Cameroun septentrional, un jugement ne saurait être considéré comme
«sans effet » ni une controverse comme sans objet lorsqu'il s’agit d’ana-
lyser l’applicabilité pour l'avenir d’un traité en vigueur ou d’une règle de
droit international coutumier. Telle est précisément la situation dans la
présente affaire.

Cette affaire, telle qu'elle a été exposée par le demandeur, concerne
l’applicabilité pour l’avenir d’une règle de droit international coutumier
qui pourrait être en voie de formation et qui a fait l’objet de nombreux
développements dans le mémoire et dans les plaidoiries. La question de
savoir si le demandeur pourrait ou non justifier en totalité ou en partie ses
thèses au stade de la procédure sur le fond est sans pertinence: l’essentiel
est que son action n'est pas manifestement futile ou vexatoire mais qu’il
s’y attache des conséquences juridiques qui présentent pour lui un intérêt
en droit. Selon la terminologie employée dans l’affaire du Cameroun
septentrional, un jugement les concernant «demeure[rait] applicable
dans lavenir». Des points litigieux de fait comme de droit restent à
élucider et à trancher.

Ainsi, la distinction établie dans l’affaire du Cameroun septentrional est
conforme au but fondamental d’un jugement déclaratoire qui est, dans
une procédure contentieuse comportant un véritable différend, d’éclaircir
et de stabiliser les relations juridiques des parties. En excluant pour
l’avenir, au présent stade de l’instance, toute argumentation sur le fond,
la Cour a rendu un tel résultat impossible. Selon nous, par conséquent,
non seulement elle a mal interprété la portée des conciusions du deman-
deur mais elle n’a pas su reconnaître le rôle utile qu’un jugement déciara-
toire peut jouer en réduisant les incertitudes des relations juridiques entre
les parties et en parant aux conflits éventuels.

22. Il est dit au paragraphe 23 de l’arrêt que la Cour a un pouvoir
«inhérent» qui l’autorise à prendre toute mesure voulue, et affirmé
qu’elle doit veiller à «assurer » le respect des «limitations inhérentes à
l'exercice de la fonction judiciaire de la Cour » et à «conserver son carac-

72
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 322

tère judiciaire ». L'affaire du Cameroun septentrional est citée à l’appui de
ces affirmations très générales.

Sans nous arrêter à analyser la signification de l’adjectif «inhérent »,
disons que la notion de juste procès dans sa rigueur ne comprend aucun
élément ( «inhérent » ou autre) qui amène, et encore moins oblige, à con-
clure que la présente affaire est devenue sans objet. Bien au contraire, le
respect de la fonction judiciaire, convenablement entendue, dicte la con-
clusion inverse.

La Cour, «dont la mission est de régler conformément au droit interna-
tional les différends qui lui sont soumis » (art. 38, par. 1, du Statut), a le
devoir de trancher les affaires dont elle est saisie et qu’elle a compétence
pour examiner. I] n’est pas laissé à sa discrétion de choisir les affaires
contentieuses sur lesquelles elle statuera ou ne statuera pas. Non seule-
ment les impératifs de la fonction judiciaire mais aussi les dispositions
statutaires régissant la constitution de la Cour et ses attributions lui
imposent l’obligation essentielle de se prononcer sur les affaires qui lui
sont soumises lorsqu’elle est compétente et ne constate l'existence d’aucun'
motif d’irrecevabilité. Selon nous, la Cour ne peut se dispenser de cette
obligation essentielle que dans des cas tout à fait exceptionnels et lorsque
les considérations les plus impérieuses touchant ce qui est approprié à la
fonction judiciaire ’exigent. Nous sommes très loin de penser qu’il existe
en l’espèce de telles considérations.

23. Au surplus, ce pouvoir «inhérent » et ce devoir «de conserver son
caractère judiciaire » qu’aurait la Cour et dont parle l’arrêt exigeraient
pour le moins, selon nous, qu’elle entende les Parties ou leur demande de
présenter des observations écrites sur les questions traitées et tranchées
par l’arrêt. Cela s’applique en particulier à la question des objectifs que
poursuivait le demandeur en introduisant l’instance et à celle de la valeur
et de la portée des déclarations faites par la France au sujet des essais
futurs. Ces questions n’ont pu faire l’objet d’un examen détaillé au fond
au cours de la procédure écrite ou orale puisque, selon la directive précise
donnée aux Parties par la Cour, la procédure devait porter «d’abord sur
la question de la compétence de la Cour pour connaître du différend et sur
celle de la recevabilité de la requête». On n’a jamais signifié ou laissé
entendre aux Parties que cette directive n’était plus valable ni que la Cour
aborderait d’autres questions qui n’ont été ni plaidées ni discutées et sur la
base desquelles pourtant l’affaire est définitivement classée.

Il est vrai que le conseil du demandeur a fait allusion, pendant l’une des
audiences, à la première déclaration d’intention de la France mais il ne
l’a fait que pour préluder à son analyse des questions de compétence et de
recevabilité et dans le cadre d’un examen général des faits intéressant
Pinstance. Il avait d’ailleurs alors pour instruction formelle de la Cour de
s’en tenir exclusivement aux questions relatives à la compétence et à la
recevabilité de la requête. Aussi le conseil du demandeur ne pouvait-il
traiter — et il ne l’a pas fait — des questions particulières sur lesquelles la
Cour se prononce dans l'arrêt, celles de savoir quels objectifs visait le

73
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 323

demandeur en engageant une procédure judiciaire et si les diverses décla-
rations faites par la France ont eu pour effet d’ôter tout objet à la demande
de l’Australie.

La situation, à cet égard, est entièrement différente de celle de Paffaire
du Cameroun septentrional, dans laquelle les Parties avaient eu toute
possibilité de plaider, tant oralement que par écrit, la question de savoir
si la prétention du demandeur avait ou non perdu son objet avant que la
Cour ne se prononce sur ce point.

On se trouve donc devant une contradiction fondamentale quand la
Cour invoque son «pouvoir inhérent » et son «caractère judiciaire » pour
se dispenser d'examiner l’affaire tout en refusant de donner au demandeur
la possibilité de présenter des arguments en sens contraire.

Nul ne doute que la Cour ait le pouvoir de statuer d'office sur les points
qui lui paraissent appeler une décision. La véritable question n’est pas de
savoir si elle a tel ou tel pouvoir mais si dans un cas d’espèce l’exercice de
ce pouvoir est compatible avec la bonne administration de la justice. Pour
toutes les raisons indiquées ci-dessus, nous estimons que, dans les circons-
tances de la présente espèce, le fait de décider de l’absence d’objet sans
donner au demandeur la possibilité de présenter des conclusions en sens
contraire n’est pas compatible avec la bonne administration de la justice.

Nous pensons en outre que le défendeur aurait dû au moins être infor-
mé que la Cour se proposait d'examiner les conséquences que pouvaient
avoir sur la procédure en cours les déclarations du Gouvernement
français relatives à sa politique future en matière d’essais atmosphériques.
C'était à notre avis indispensable car la Cour pouvait être amenée, comme
elle l’a en effet été, à rendre un prononcé dont l’objet n’était rien de moins
que les obligations de la France — que celle-ci aurait assumées unilatéra-
lement — concernant lesdits essais.

24. L'examen du lien qui existe entre la question de l’absence d’objet
et les exigences d’une bonne justice ne fait que renforcer les conclusions
ci-dessus.

II n’est pas inutile de souligner que conclure que l’action du demandeur
n’a plus d’objet n’est qu’une autre façon de dire que l'issue de cette action
ne présente plus pour le demandeur aucun intérêt. Dans la perspective
d’une procédure contradictoire, une telle affirmation est lourde de con-
séquences.

Si le demandeur n’a plus d'intérêt en jeu dans l’affaire, c’est-à-dire si
celle-ci est vraiment sans objet, l’action en justice tend à être affaiblie,
dans la mesure où ce qui incite principalement le demandeur à faire valoir
ses moyens de droit et de fait avec suffisamment de vigueur et de cons-
cience perd de sa force. C’est là un des motifs qui peuvent justifier qu’on
déclare une affaire sans objet, car le fonctionnement d’une bonne justice
présuppose l’existence d’un conflit d'intérêts et exige non seulement que
les parties aient toute possibilité de rechercher et de présenter les moyens
de droit et de fait se rapportant au litige mais aussi qu’elles aient une
raison suffisante de le faire.

En l'espèce, il apparaît immédiatement que ce motif pour déclarer

74
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 324

Paffaire sans objet (moot) fait totalement défaut, conclusion que ne
détruit nullement la non-comparution du défendeur.

Le demandeur a déjà exposé avec zèle et habileté la nature de l'intérêt
juridique qu’il continue à avoir dans le différend et a fait valoir avec
insistance devant la Cour la nécessité d’approfondir la question lorsque
l'affaire serait examinée au fond. On peut difficilement dire qu’il man-
quait de raison d’agir, si l’on considère ses conclusions ainsi que la nature
et le but d’un jugement déclaratoire.

25. De plus, le demandeur a manifesté par sa conduite l’intérêt qu’il
continue à porter à l’affaire. Si, comme l’affirme l’arrêt, tous les objectifs
du demandeur étaient atteints, celui-ci aurait normalement dû se désister
de son action conformément à l’article 74 du Règlement. Il ne l’a pas fait.
Or cet article, avec l’article 73 sur les arrangements amiables, règle la ma-
nière de mettre fin à une instance une fois que celle-ci a été engagée. Ces
deux articles exigent des actes de procédure formels et écrits de la part des
agents, de manière à éviter les malentendus, à protéger les intérêts respec-
tifs des parties et à offrir à la Cour la certitude et la sécurité qui sont
nécessaires dans une procédure judiciaire.

*

26. Enfin, nous estimons que la Cour aurait dû, en vertu de l’article 36,
paragraphe 6, et de l’article 53 du Statut, trancher la question de sa com-
pétence à l’égard du présent différend. C’était d’autant plus important
qu’en l’espèce le Gouvernement français a contesté que la Cour fût com-
pétente à la date du dépôt de la requête et, par conséquent, qu’elle eût été
régulièrement saisie ; il a soutenu que l’Acte général de 1928 n’était plus un
traité en vigueur et que la réserve de la France relative aux questions de
défense nationale rendait la Cour manifestement incompétente dans le
présent différend. Dans l’affaire du Cameroun septentrional, invoquée au
paragraphe 23 de l’arrêt, le défendeur avait bien soulevé des exceptions
d’incompétence mais il reconnaissait que l’accord de tutelle était une con-
vention en vigueur au moment du dépôt de la requête. Dès lors, il était
incontestable que la Cour avait été régulièrement saisie par voie de
requête.

27. Selon nous, il ne fait pas de doute, pour les raisons qui sont déve-
loppées dans la deuxième partie de notre opinion, que la Cour soit com-
pétente pour connaître du présent différend. Dans l’arrêt, cependant, elle
élude le problème juridictionnel, affirmant que les questions relatives au
respect « des limitations inhérentes à l’exercice de la fonction judiciaire de
la Cour » doivent être examinées préalablement aux problèmes de com-
pétence (par. 22 et 23). Nous ne pouvons souscrire à cette affirmation.
La compétence qu’a ou non la Cour de connaître d’un différend donné
constitue une limitation statutaire fondamentale de l’exercice de sa fonc-
tion judiciaire et la Cour aurait donc dû se prononcer sur ce point dans

75
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 325

Parrêt, ainsi qu’il paraît clairement ressortir de l’article 67, paragraphe 6,
de son Règlement.

28. Il nous est difficile de comprendre comment la Cour pouvait
arriver, en fait et en droit, à des conclusions de fond comme celles qui
imposent à la France une obligation internationale de s'abstenir de nou-
veaux essais nucléaires dans le Pacifique d’où la Cour déduit que l'affaire
«ne comporte plus d’objet» sans conclure au préalable qu'elle était
valablement saisie du différend et avait compétence pour en connaître.
L’arrét reconnaît implicitement qu’un différend existait à la date de la
requête, ce qui distingue cette affaire de celles où la question centrale est
de savoir s’il existait ab initio un différend quelconque. Les conclusions
énoncées par la Cour dans d’autres affaires au sujet de l’existence d’un
différend à la date de la requête étaient fondées sur le pouvoir qu’a la
Cour de se prononcer sur sa propre compétence aux termes du Statut.
Mais dans la présente espèce la Cour a renoncé à exercer ce pouvoir
statutaire. Selon l’arrêt, le différend aurait disparu ou serait résolu du fait
d'engagements résultant de déclarations unilatérales à l’égard desquelles
la Cour «tient qu’elles constituent un engagement comportant des effets
juridiques» (par. 51) et «constate que la France a pris l’engagement de ne
plus procéder à des essais nucléaires en atmosphère dans le Pacifique
Sud » (par. 52). Pour parvenir à de pareilles constatations la Cour doit
posséder une compétence qui l’autorise à examiner et à préciser les effets
juridiques de certaines déclarations qu’elle estime pertinentes et liées au
différend originaire. Invoquer un prétendu «pouvoir inhérent qui l’auto-
rise à ... assurer le règlement régulier de tous les points en litige », comme
elle le fait au paragraphe 23 de l'arrêt, ne suffit pas à fonder les conclu-
sions par lesquelles elle se prononce, dans cet arrêt, sur les droits et les
obligations de fond des Parties. Il semble que l'arrêt donne une interpré-
tation extensive de ce pouvoir inhérent «sur la base duquel la Cour est
pleinement habilitée à adopter toute conclusion éventuellement nécessaire
aux fins » d’assurer «le règlement régulier de tous les points en litige »
(par. 23). Mais une interprétation aussi large du prétendu «pouvoir inhé-
rent» obscurcit la distinction entre la compétence conférée à la Cour
par le Statut et celle qui résulte de l’accord des Etats. Ce serait donc un
moyen facile et inadmissible de tourner une exigence fondamentale soli-
dement établie par la jurisprudence de la Cour et le droit international en
général, à savoir que la compétence de la Cour est fondée sur le consente-
ment des Etats.

Force est donc de conclure, nous semble-t-il, que la Cour, en rendant
le présent arrêt, a exercé une compétence de fond sans commencer par
établir l'existence de cette compétence et les bases juridiques sur lesquelles
elle repose.

29. A la vérité la position juridictionnelle adoptée par la Cour dans son
arrêt nous paraît receler une contradiction manifeste. Si le prétendu
«pouvoir inhérent» est considéré par la Cour comme l’autorisant à
décider que la France a désormais l’obligation juridique de ne plus faire

76
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 326

d’essais nucléaires en atmosphère dans l’océan Pacifique Sud, pourquoi ne
lPautoriserait-il pas aussi à décider, sur la base de cette même obligation
internationale, que la poursuite de tels essais ne serait pas «compatible
avec les règles applicables du droit international » et à ordonner à «la
République française de ne plus faire de tels essais »? Autrement dit, si la
Cour peut se prononcer sur les obligations juridiques de la France en
matière d’expérimentation nucléaire dans l’atmosphère, pourquoi n’en
tire-t-elle pas les conclusions voulues quant aux demandes du requérant
au lieu de les juger désormais sans objet? L'observation qui précède ne se
réfère qu’à la notion de « pouvoir inhérent » développée dans l’arrêt et ne
concerne évidemment pas le fond de l’affaire, dont la Cour n’a pas à con-
naître au stade actuel.

* *

Considérant qu’il est indispensable de déterminer si la Cour était
compétente et la requête recevable pour justifier tant les conclusions de
l’arrêt que nos raisons de ne pas y souscrire, nous examinerons à présent
successivement les problèmes de compétence et de recevabilité qui se
posaient à la Cour dans la présente affaire.

DEUXIÈME PARTIE. COMPÉTENCE
Introduction

30. Au début de la présente instance, le Gouvernement français a nié
catégoriquement que la Cour eût compétence pour connaître de la
requête australienne du 9 mai 1973 et il a continué ensuite à nier qu’il y
eût une base juridique quelconque à l’ordonnance du 22 juin 1973 par
laquelle la Cour indiquait des mesures conservatoires ou à l’exercice
d’une compétence quelconque par la Cour à l'égard des questions traitées
dans la requête. Quand elle a rendu son ordonnance relative aux mesures
conservatoires, la Cour a dit que les éléments qui lui étaient soumis l’ame-
naient à conclure, à ce stade de la procédure, que les dispositions invo-
quées par le demandeur se présentaient comme constituant «prima facie,
une base sur laquelle la compétence de la Cour pourrait être fondée ».
Elle a ordonné en même temps qu’en la phase suivante de l'instance, celle
dont la Cour s’occupe maintenant, les pièces de la procédure portent sur
les questions relatives à la compétence de la Cour pour connaître du
différend et à la recevabilité de la requête. Selon nous, la suite de la procé-
dure confirme que les dispositions juridictionnelles invoquées par le
demandeur non seulement constituaient un fondement tout à fait suffisant
pour l’ordonnance du 22 juin 1973 mais encore fournissaient un fonde-
ment valable à partir duquel établir la compétence de la Cour en l’espèce.

*

77
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 327

31. La requête indique comme bases indépendantes et interchangeables
de la compétence de la Cour:

«1) Particle 17 de l’Acte général pour le règlement pacifique des
différends internationaux (1928), rapproché de l’article 36,
paragraphe 1, et de l’article 37 du Statut de la Cour. L'Australie
et la France ont toutes deux adhéré à l’Acte général le 21 mai
1931. Le texte des conditions qu’elles ont déclaré mettre à leur
adhésion est reproduit aux annexes 15 et 16:

ii) subsidiairement, l’article 36, paragraphe 2, du Statut de la Cour.
L'Australie et la France ont toutes deux déposé des déclarations
aux termes de cet article. »

Par suite, s’il s’agit réellement de deux voies indépendantes et inter-
changeables qui ouvrent accès à la Cour et s’il est démontré que l’une
d’elles est effectivement attributive de juridiction en l’espèce, cela suffira
pour établir la compétence de la Cour, que l’autre voie soit effective ou
non. Comme la Cour l’a dit dans son arrêt en l'affaire de Il’ Appel concer-
nant la compétence du Conseil de  OACT, si la Cour a compétence sur la
base d’une clause juridictionnelle, «il est sans pertinence d’examiner les
objections visant d’autres fondements possibles de sa compétence »
(C.L.J. Recueil 1972, p. 60).

* *
L’Acte général de 1928

32. L’article 17 de l’Acte général de 1928 est ainsi libellé:

«Tous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues
à l’article 39, soumis pour jugement à la Cour permanente de Justice
internationale, à moins que les parties ne tombent d’accord, dans les
termes prévus ci-après, pour recourir à un tribunal arbitral. Il est
entendu que les différends ci-dessus visés comprennent notamment
ceux que mentionne l’article 36 du Statut de la Cour permanente de
Justice internationale. » |

Les différends «que mentionne l’article 36 du Statut de la Cour perma-
nente » comprennent l’ensemble ou quelques-unes des catégories de dif-
férends d’ordre juridique ayant pour objet:

a) Vinterprétation d’un traité;

5} tout point de droit international;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation d’un
engagement international;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international.

78
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 328

33. Les quatre mêmes catégories de différends juridiques sont repro-
duites, mot pour mot, à l’article 36, paragraphe 2, c’est-à-dire dans la
clause facultative, du Statut de la Cour actuelle qui, avec les déclarations
de l’Australie et de la France, constitue le deuxième fondement de juridic-
tion invoqué dans la requête.

34. Par suite, la compétence conférée à la Cour en vertu de l’article 17
de l’Acte général de 1928 et en vertu de la clause facultative du Statut
actuel s’étend, en principe, aux mêmes différends — à savoir les quatre
catégories de différends juridiques énumérées ci-dessus. Toutefois, en
l’espèce, les titres de compétence résultant de ces instruments ne coin-
cident certainement pas car il existe certaines différences entre les termes
des adhésions des parties à l’Acte général et ceux de leurs déclarations
d'acceptation de la clause facultative. En particulier, la déclaration faite
par la France au titre de la clause facultative excepte de la compétence de
la Cour les «différends concernant des activités se rapportant à la défense
nationale», alors qu’aucune exception de ce genre ne figure dans son
adhésion a l’Acte général de 1928. Les deux fondements de compétence
doivent donc être examinés séparément.

*

35. Dans sa lettre du 16 mai 1973 adressée au Greffier de la Cour et
dans l’annexe jointe a celle-ci le Gouvernement frangais soutient que le
Statut actuel de l’Acte général de 1928 et l’attitude des parties, plus spécia-
lement de la France, à son égard, interdisent de voir aujourd’hui dans cet
Acte une expression claire de la volonté de la France d’accepter la juridic-
tion de la Cour. Il affirme que, depuis la disparition de la Société des
Nations, il est reconnu que l’Acte de 1928 ou bien n’est plus en vigueur,
ou ne produit plus d’effet, ou encore est tombé en désuétude. A l’appui de
cette manière de voir, le Gouvernement français avance l’argument que
l’Acte de 1928 constituait, sur le plan idéologique, une partie intégrante
du système de la Société des Nations «dans la mesure où le règlement
pacifique des différends internationaux devait nécessairement, dans ce
système, accompagner la sécurité collective et le désarmement »; il exis-
tait donc un lien étroit entre l’Acte et les structures de la Société .des
Nations, la Cour permanente de Justice internationale, le Conseil, le
Secrétaire général, les Etats Membres et le Secrétariat; ces liens se trou-
vaient soulignés dans les termes de certaines adhésions à l’Acte, y compris
celles de l'Australie, de la Nouvelle-Zélande et de la France; et l’on en
trouvait une autre indication dans le fait que l’Australie et la Nouvelle-
Zélande, en adhérant à l’Acte, avaient formulé des réserves relatives aux
différends avec les Etats qui n'étaient pas membres de la Société des Na-
tions. Le Gouvernement français fait valoir en outre que l'intégration de
l’Acte à la structure de la Société des Nations ressortait du fait qu’aprés
la disparition de cette dernière on a reconnu la nécessité de reviser l’Acte
en substituant de nouvelles clauses à celles du système disparu au lieu de

79
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 329

s’en remettre simplement à l’application de l’article 37 du Statut de la
Cour. Il en découle, pour le Gouvernement français, qu’il était admis que
la disparition de la Société des Nations excluait toute possibilité, pour
PActe général de 1928, de continuer à s’appliquer normalement.

*

36. Que le texte de l’Acte général de 1928 ait été élaboré et adopté dans
le cadre de la Société des Nations n’en fait pas un traité de cette organisa-
tion, car méme un traité adopté au sein d’une organisation reste le traité
des parties. De plus, les procès-verbaux de l’Assemblée de la Société des
Nations révèlent que, de propos délibéré, on s’est refusé a faire de l’Acte
général une partie intégrante de la structure de la SdN (neuvième session
ordinaire, Procès-verbaux de la Première Commission, p. 68); l’Acte
général ne devait pas être considéré comme un texte constitutionnel, ni
comme une sorte d’annexe au Pacte (ibid., p. 69); l’Acte général était
destiné a s’appliquer parallèlement au système de la Société des Nations
et non pas comme un élément de celle-ci (ibid., p. 71); et on a voulu que
les obligations de fond des parties en vertu de l’Acte général soient indé-
pendantes des fonctions de la Société des Nations. Insistant sur ce dernier
point, M. Rolin (Belgique) a dit expressément:

«L’intervention nécessaire du Conseil de la Société des Nations
n’est pas impliquée par l’Acte général; celui-ci a été jugé utile pour
l’œuvre générale de la Société des Nations, mais il n’a aucun rapport
administratif ou constitutionnel avec elle. » (Neuvième session ordi-
naire, Procès-verbaux de la Première Commission, p. 71; les italiques
sont de nous.)

Le Gouvernement français considérait alors, lui aussi, le système de
règlement pacifique consacré par l’Acte général comme indépendant de
celui du Pacte de la Société des Nations, comme on a pu le constater,
quand la ratification de l’Acte a été soumise à la Chambre des députés,
dont la commission des affaires étrangères a expliqué:

«alors que, dans le système conçu par les fondateurs de la Société des
Nations, l’action du Conseil, telie qu’elle est prévue par Particle 15,
constitue un mode normal de règlement des différends au même titre
que la procédure d'arbitrage, l’Acte général, au contraire, ignore
complètement le Conseil de la Société des Nations » (Journal officiel,
documents parlementaires, Chambre, 1929, p. 407; les italiques sont
de nous).

37. L’Australie et la France, il est vrai, ont inclus dans leurs adhésions
a l’Acte général des réserves destinées à garantir la priorité des pouvoirs
du Conseil de la Société des Nations par rapport aux obligations qu’elles
acceptaient en adhérant à l’Acte. Cependant, le fait que ces Etats et
quelques autres aient estimé nécessaire d’incorporer de telles dispositions

80

 
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 330

dans leurs actes d’adhésion semble attester le caractère indépendant et
essentiellement autonome de l’Acte général plutôt que son intégration au
système de la Société des Nations. De même, le fait que, pour exclure que
les obligations acceptées en vertu de l’Acte s'appliquent à des différends
survenus avec des Etats non membres, l’Australie et certains autres Etats
aient expressément réservé ces différends dans leurs instruments d’adhé-
sion souligne simplement que le Pacte et l’Acte général constituaient des
systèmes de règlement pacifique distincts. La réserve était nécessaire
précisément parce que l’Acte général devait représenter un système uni-
versel de règlement pacifique, indépendant de la Société des Nations et
ouvert aussi bien aux Etats qui n'étaient pas membres de l’organisation
qu’à ses Membres {voir le rapport de M. Politis, 18° séance plénière du
25 septembre 1928, p. 169).

38. Nous ne sommes pas davantage convaincus par ce qu’on a appelé
l’«intégration idéologique » de l’Acte général au système de la Société des
Nations, c’est-à-dire par la thèse d’après laquelle il existerait un lien in-
dissociable entre l’Acte et le triptyque: sécurité collective, désarmement
et règlement pacifique. Toute mention d’un lien entre ces trois sujets est
visiblement absente de l’Acte général qui, à la vérité, ne dit mot de la
sécurité ni du désarmement, à la différence de certains autres instruments
de la même époque. Dans ces conditions, l’idée que l’Acte général s’in-
sérait dans la texture du système de sécurité collective et de désarmement
de la Société des Nations au point de devoir disparaître forcément avec
lui ne repose sur rien de solide.

39. En réalité, si cette idée avait quelque fondement, elle signifierait que
de nombreux autres traités de règlement pacifique de la même période,
qui partaient précisément de la même conception idéologique que l’Acte
général de 1928, auraient cessé d’exister. I] est pourtant admis sans con-
teste que, bien qu’aucune mesure n’ait été prise pour les modifier ou les
«confirmer », ces traités sont restés en vigueur malgré la dissolution de la
Société des Nations en 1946. Deux exemples suffiront pour le prouver: le
Traité hispano-belge de conciliation, de règlement judiciaire et d’arbi-
trage du 19 juillet 1927, sur l’article 17 duquel la Cour a fondé sa compé-
tence dans l’affaire de la Barcelona Traction, Light and Power Company,
Limited, exceptions préliminaires, arrêt (C.I.J. Recueil 1964, p. 26-39); et
le Traité d'arbitrage franco-espagnol du 10 juillet 1929 que la France
elle-même et l’Espagne ont pris comme base pour organiser l'arbitrage
du lac Lanoux en 1956 (Nations Unies, Recueil des sentences arbitrales,
vol. 12, p. 285). A vrai dire, ces traités et l’Acte général lui-même, bien que
procédant largement du souci de la Société des Nations de favoriser le
règlement pacifique des différends en même temps que la sécurité collec-
tive et le désarmement, tiraient aussi leur inspiration du mouvement en
faveur du développement de l'arbitrage et du règlement judiciaire inter-
nationaux qui avait pris de l’extension au cours du XIX® siècle et avait
joué un rôle de premier plan aux Conférences de la paix de La Haye en
1899 et 1907. De plus, c’est le Gouvernement français lui-même qui, à
l’Assemblée générale, en 1948, a insisté sur cette source parfaitement

81
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 331

distincte de l’«idéologie » de l’Acte général de 1928. Après avoir désigné
PActe général comme «un document précieux que l’on a hérité de la
Société des Nations », la délégation française a ajouté qu’il faisait:

«partie intégrante d’une longue tradition d’arbitrage et de concilia-
tion qui a fait ses preuves même bien avant la création de là Société
des Nations » (Nations Unies, Documents officiels de l’Assemblée
générale, troisième session, séances plénières, 199° séance, p. 193).

Cette tradition n’a certainement pas pris fin avec la Société des Nations.

40. Il reste que l’Acte général de 1928 était un produit de l’époque de la
Société des Nations et il était pratiquement inévitable que les mécanismes
de règlement pacifique qu'il instituait portent, à certains égards, la marque
de cette origine. Ainsi, le tribunal qui devait être chargé du règlement
judiciaire était la Cour permanente de Justice internationale (art. 17);
s’il surgissait des difficultés qui empéchaient de s’entendre sur la nomi-
nation des commissaires conciliateurs, les parties avaient entre autres
possibilités la faculté de confier le soin de procéder aux nominations
nécessaires au président du Conseil de la Société des Nations (art. 6); la
commission de conciliation devait se réunir au Siége de la Société des
Nations, sauf accord contraire des parties ou décision contraire du prési-
dent de la commission (art. 9); la commission de conciliation avait égale-
ment, en toutes circonstances, le pouvoir de demander au Secrétaire
général de la Société des Nations de prêter son assistance (art. 9); si la
nomination des membres du tribunal arbitral se trouvait dans une im-
passe, le soin de procéder aux nominations nécessaires était confié au Pré-
sident de la Cour permanente de Justice internationale (art. 23); dans les
affaires soumises à la Cour permanente, celle-ci avait le pouvoir d’in-
diquer des « mesures provisoires » (art. 33) et de statuer sur la requête à
fin d'intervention de toute tierce partie (art. 36) et son Greffier devait
avertir les autres parties à une convention multilatérale dont l’interpréta-
tion se trouvait en cause (art. 37). La Cour permanente était aussi généra-
lement habilitée à statuer sur les différends relatifs à l’interprétation ou à
l'application de l’Acte (art. 41); le pouvoir d’inviter les Etats non membres
de l'Organisation à devenir parties à l’Acte général était attribué au
Conseil de la Société des Nations (art. 43); et, enfin, les fonctions de
dépositaire intéressant l’Acte étaient confiées au Secrétaire général de la
Société des Nations (art. 43-47). Il faut donc examiner si ces différents
liens avec la Cour permanente et avec le Conseil de la SdN et son Secré-
tariat sont d’une nature telle qu’après la dissolution de ces organes en
1946 l'Acte général de 1928 aurait nécessairement cessé d’être viable et
serait devenu pratiquement lettre morte.

+

82
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 332

41. Pour répondre à cette question, il faut d’abord tenir compte de
l’article 37 du Statut de la Cour, que l'Etat demandeur invoque expressé-
ment pour fonder la compétence de la Cour sur l’article 17 de l’Acte de
1928. L'article 37 du Statut dispose:

«Lorsqu'un traité ou une convention en vigueur prévoit le ren-
voi … à la Cour permanente de Justice internationale, la Cour inter-
nationale de Justice constituera cette juridiction entre les parties au
présent Statut. »

Dans l’affaire de la Barcelona Traction, Light and Power Company,
Limited (exceptions préliminaires, arrêt, C.I.J. Recueil 1964, p. 31-36) la
Cour a examiné en détail l’objet et les buts de cette disposition et déclaré
notamment:

«On a donc eu l’idée de créer un régime spécial qui, entre les
parties au Statut, transformerait automatiquement les renvois à la
Cour permanente prévus dans les clauses juridictionnelles en renvois
à la Cour actuelle.

Dans ces conditions, il est difficile de supposer que les rédacteurs
de l’article 37 aient délibérément envisagé et n'aient pas voulu éviter
que l'événement même dont l'article 37 prévoyait les effets et aux consé-
quences duquel il avait pour but de remédier, à savoir la disparition de
la Cour permanente, entraîne l'annulation des clauses juridictionnelles
dont ils désiraient assurer le maintien; il est difficile de supposer qu'ils
aient envisagé avec sérénité que de nombreuses clauses juridiction-
nelles puissent ne pas être conservées par le jeu de cet article, alors
que denombreuses autres le seraient; ils auraient ainsi établi précisé-
ment la situation de disparité et de déséquilibre qu’ils désiraient
éviter. » (P. 31; les italiques sont de nous.)

Plus loin, la Cour a pris soin de souligner que l’article 37 n’avait cepen-
dant pas pour objet «d'empêcher que jouent d’autres causes d’extinc-
tion … en dehors de la disparition de la Cour permanente » (p. 34). Mais
elle n’en poursuit pas moins:

«Or, précisément parce que l'article 37 avait pour seul but d'éviter
l'extinction résultant de la cause particulière qu’allait être la dispari-
tion de la Cour permanente, on ne saurait admettre que cette extinction
découle en fait de cet événement lui-même. » (Ibid., les italiques sont de
nous.)

42. Les observations de la Cour dans cette affaire s'appliquent en tous
points à l’Acte de 1928. II s'ensuit que la dissolution de la Cour perma-
nente en 1946 était, par elle-même, tout à fait insuffisante pour entraîner
la fin de l’Acte. Si l’on n’établit pas l'existence de quelque autre «cause
d'extinction » qui empêche de considérer l’Acte comme «un traité ou une
convention en vigueur » à la date de la dissolution de la Cour permanente,
l'article 37 du Statut a automatiquement pour effet de substituer la Cour
actuelle à la Cour permanente quand il s’agit de constituer le tribunal visé

83
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 333

à l’article 17 de l’Acte général en vue d’assurer le règlement judiciaire des
différends. Or, à notre avis, l’article 37 a aussi pour effet de substituer
automatiquement la Cour actuelle à la Cour permanente dans les ar-
ticles 33, 36, 37 et 41 de l’Acte général.

*

43. Il faut en outre tenir compte des arrangements qui ont été conclus
en 1946 entre l’Assemblée de la Société des Nations et l’Assemblée géné-
rale des Nations Unies pour transférer au Secrétariat des Nations Unies
les fonctions de dépositaire dont le Secrétariat de la Société des Nations
s’acquittait à l’égard des traités. L’Australie et la France, en tant que
Membres des deux Organisations, étaient parties 4 ces arrangements, qui
les obligent donc sans aucun doute. En septembre 1945, la Société des
Nations a établi une Liste des conventions avec indication des articles
pertinents conférant des pouvoirs aux organes de la Société des Nations,
qui avait pour but de faciliter l'examen du transfert des fonctions de la
Société des Nations aux Nations Unies dans certains domaines. Sur cette
liste figurait l’Acte général de 1928 et il est hors de doute qu’au moment
ou, en 1946, des résolutions des deux Assemblées ont prévu le transfert
des fonctions de dépositaire du Secrétariat de la Société des Nations à
celui des Nations Unies, il était admis qu’en principe l’Acte de 1928 était
visé par ces résolutions. Ainsi, la première liste de traités multilatéraux
pour lesquels le Secrétaire général exerce les fonctions de dépositaire,
publiée par lui en 1949, mentionnait l’Acte général de 1928 (Signatures,
ratifications, acceptations, adhésions, etc., aux conventions et accords multi-
latéraux pour lesquels le Secrétaire général exerce les fonctions de déposi-
taire, publications des Nations Unies, 1949, vol. 9). De plus, dans une
lettre du 12 juin 1974 adressée au représentant permanent de l'Australie
et que l'Australie a soumise à la Cour, le Secrétaire général a expressément
confirmé que l’Acte de 1928 était l’un des «traités multilatéraux dont le
Secrétaire général assure la garde en vertu de la résolution 24 (1) de
l'Assemblée générale en date du 12 février 1946 ». .

44. En conséquence, à la disparition de la Société des Nations en 1946,
les fonctions de dépositaire confiées au Secrétaire général et au Secréta-
riat de la Société des Nations par les articles 43 à 47 de l’Acte de 1928 se
sont trouvées automatiquement transmises au Secrétaire général et au
Secrétariat des Nations Unies. [1 s'ensuit que la disparition de la Société
des Nations ne pouvait en aucune manière constituer «une cause d’ex-
tinction » de l’Acte général en raison des mentions du Secrétariat de la
SdN qui figure dans ces articles.

45. La disparition du système de la Société des Nations a, il est vrai,
légèrement amoindri l'efficacité du mécanisme prévu par l’Acte de 1928.
Pour ce qui est de la conciliation, il n'était plus possible d'avoir recours

84
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 334

au président du Conseil, ce qui était l’un des moyens envisagés à l’article 6
de l’Acte pour résoudre les différends relatifs à la nomination des com-
missaires; de même, la commission ne pouvait plus se prévaloir du droit,
qu’elle tenait de l’article 9 de l’Acte, de se réunir au Siège de la Société des
Nations et de demander au Secrétaire général de prêter son assistance.
Quant à l’arbitrage, on en est venu à douter que l’article 37 du Statut
suffise, en cas de désaccord entre les parties, à investir le Président de la
Cour actuelle de la fonction extra-judiciaire consistant à nommer les
membres des tribunaux arbitraux, dont l’article 23 de l’Acte de 1928 avait
chargé le président de la Cour permanente. Toutefois, tant en matière de
conciliation qu’en matière d'arbitrage, les dispositions prévoyant une
intervention des organes de la Société des Nations concernaient des
mécanismes de remplacement ou des moyens auxiliaires dont la dispari-
tion ne saurait être considérée comme rendant FActe de [928 inutilisable
ou impossible à appliquer dans son ensemble. On ne saurait pas davan-
tage considérer leur disparition comme un changement fondamental de
circonstances pouvant être invoqué comme motif de mettre fin au traité
ou de s’en retirer (voir l’article 62 de la Convention de Vienne sur le droit
des traités). De plus, aucune de ces dispositions ne concernait ni — encore
moins — n’etteignait la procédure de règlement judiciaire prévue à l'ar-
ticle 17 de l’Acte de 1928.

46. Une autre disposition dont l’efficacité a souffert de la dissolution de
la Société des Nations est Particle 43, en vertu duquel le pouvoir d’ouvrir
PActe général à l'adhésion d’autres Etats appartenait au Conseil de la
Société des Nations. La disparition du Conseil a mis fin à cette possibilité
d'élargir Papplication de l’Acte de 1928 et a nui, par voie de consé-
quence, à l'instauration d’un système universel de règlement pacifique
fondé sur cet Acte. Elle n’a cependant affecté en rien l’application de
l’Acte entre les parties. Qui plus est, en principe, elle n’empéchait pas les
parties à l’Acte de se mettre d’accord entre elles pour ouvrir cet instrument
à l’adhésion d’autres Etats.

47. L'analyse des dispositions pertinentes de l’Acte général de 1928
suffit donc à établir que ni la dissolution de la Cour permanente de Justice
internationale en 1946, ni celle des différents organes de la Société des
Nations ne saurait être considérée comme «une cause d'extinction» de
PActe. Cette conclusion est fortement étayée par le fait, déjà mentionné,
qu'un grand nombre de traités relatifs au règlement pacifique des diffé-
rends, dont les clauses mentionnent des organes de la Société des Na-
Nations, sont sans conteste reconnus comme étant toujours en vigueur et
que certains d’entre eux ont été appliqués dans la pratique depuis la
disparition de la Société des Nations. I] suffira ici de mentionner l'applica-
tion que la France elle-même et l'Espagne ont faite de leur traité bilatéral
d'arbitrage du 10 juillet 1929 pour constituer le tribunal arbitral du
Lac Lanoux en 1956 (Nations Unies, Recueil des sentences arbitrales,
vol. 12, p. 285). Il s'agissait manifestement d’un traité de l’époque de la
Société des Nations, qui faisait mention du Pacte et du Conseil de la
SdN, ainsi que de la Cour permanente. En outre, plusieurs de ces men-

85
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 335

tions ne concernaient pas seulement le mécanisme utilisable dans les
procédures de règlement pacifique, mais certaines questions de fond.
L'article 20, par exemple, réservait expressément aux parties, dans cer-
taines circonstances, le droit de s’adresser unilatéralement au Conseil de
Ja Société des Nations et l’article 21, qui imposait à tout tribunal appelé à
connaître d’un différend en vertu du traité obligation d’indiquer des
mesures provisoires, disposait: «il appartiendra au Conseil de la Société
des Nations, s’il est saisi de la question, de pourvoir ... à des mesures
provisoires appropriées ». Ces articles créaient des liens beaucoup plus
forts avec les organes de la Société des Nations que tout ce qui figure
dans l’Acte de 1928; pourtant, la France et l'Espagne semblent avoir
admis l’une et l’autre que le traité était en vigueur en 1956 malgré la
disparition de la SdN.

La «revision» del Acte général

48. S'agissant de l’Acte de 1928, le Gouvernement français affirme que
ce qu’on a appelé la revision de l’Acte général, entreprise par l’Assemblée
générale en 1948, suppose qu’il était admis que fa disparition de la Société
des Nations empéchait l’Acte de 1928 de continuer à pouvoir jouer nor-
malement. Cette interprétation des travaux de l’Assemblée générale et de
la Commission intérimaire consacrés à la «revision» de l’Acte ne nous
paraît pas défendable. La Belgique a présenté sa proposition de revision
de l’Acte de 1928 à la Commission intérimaire à un moment où l’Assem-
blée générale s’occupait de reviser un certain nombre de traités de l’époque
de la Société des Nations pour adapter leurs mécanismes institutionnels et
leur terminologie au système, alors nouveau, des Nations Unies. Il est
donc compréhensible que, malgré les transferts de fonctions déjà effec-
tués automatiquement par l’article 37 du Statut et la résolution 24 (I) de
l'Assemblée générale, la Commission intérimaire et l’Assemblée générale
se soient préoccupées de remplacer, dans l’Acte général, les mentions de
la Cour permanente, du Conseil de la Société des Nations et de son
Secrétariat par la mention de l’organe correspondant du système des
Nations Unies.

49, De toute manière, ce qui avait été envisagé à l’origine comme une
revision de l’Acte général de 1928 a été transformé par la Commission
intérimaire en la rédaction d’un nouvel Acte général revisé devant être
ouvert à l'adhésion sous la forme d'un traité entièrement indépendant.
Cela devait éviter la difficulté tenant à ce que certaines des parties à l’Acte
de 1928, dont l’accord était nécessaire pour sa revision, n'étaient pas
membres des Nations Unies et ne participaient pas à cette revision (voir
les articles 39 et 40 de la Convention de Vienne sur le droit des traités).
Comme la délégation belge l’a expliqué à la Commission intérimaire, le
consentement des parties à l’Acte de 1928 cesserait d’être indispensable

86
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 336

«puisque, dans sa forme définitive, [la] proposition ne supprime ni ne
modifie lActe général tel qu’il a été établi en 1928, mais au contraire le
laisse intact ainsi que, par voie de conséquence, tous les droits que les parties
à cet Acte pourraient encore en tirer» (les italiques sont de nous). Cette
explication a été incluse dans le rapport de la commission à l’Assemblée
générale et, à notre avis, elle implique clairement qu’en 1948 on recon-
naissait que l’Acte de 1928 était toujours en vigueur. De plus, on trouve
dans les comptes rendus des débats les déclarations d’un certain nombre
de délégations qui montrent que celles-ci considéraient alors l’Acte de
1928 comme en vigueur; personne n’est venu les contredire.

50. De même, le simple fait que l’Assemblée générale ait rédigé et
ouvert à l'adhésion un nouvel Acte général revisé ne pouvait avoir pour
résultat de mettre fin à l’Acte de 1928, ni d’ébranler sa validité. En matière
de revision de traités multilatéraux, c’est un principe bien établi que l’ins-
trument remanié coexiste avec le traité initial, lequel reste en vigueur tel
quel entre les parties qui n’ont pas accepté d’être liées par le nouvel instru-
ment (voir l’article 40 de la Convention de Vienne sur le droit des traités).
On trouve précisément de nombreux exemples de l’application de ce
principe dans la pratique des Nations Unies touchant la revision des
traités de la Société des Nations et c’est ce principe que l’Assemblée
générale a formulé dans le préambule de sa résolution 268A (III), par
laquelle elle chargeait le Secrétaire général d'établir et d'ouvrir à l’adhé-
sion le texte de l’Acte revisé. Le préambule de cette résolution déclarait
notamment:

«Considérant que ces amendements ne joueront qu'entre les Etats
ayant adhéré à l’Acte général ainsi revisé et, partant, ne porteront pas
atteinte aux droits des Etats qui, parties à l’Acte tel qu’il a été établi
le 26 septembre 1928, entendraient s’en prévaloir dans la mesure où il
pourrait encore jouer.» (Les italiques sont de nous.)

Il est donc évident que l’Assemblée générale n’entendait pas que l’Acte
général revisé mette fin à son prédécesseur, |’ Acte de 1928, et elle ne pensait
pas non plus que l'adoption du nouvel instrument aurait cette conséquence.
Une telle intention, de la part de l’Assemblée générale, aurait été bien
surprenante si l'on se souvient que la «revision » de l’Acte général s’ins-
crivait dans un programme général visant à encourager le développement
des méthodes de règlement pacifique des différends.

51. Dans la clause précitée du préambule, il est vrai, la résolution
268A (III) tempère l'affirmation que les amendements ne porteront pas
atteinte aux droits des parties à l’Acte de 1928 par les mots «dans ja
mesure où il pourrait encore jouer ». De plus, dans un autre considérant
du préambule, la résolution parle aussi de l'opportunité de «restituer à
l'Acte général son efficacité première, ... diminuée du fait que les organes
de la Société des Nations et la Cour permanente de Justice internationale,
auxquels il se réfère, ont aujourd’hui disparu». Cependant, nous ne
saurions admettre que, par ces formules, l’Assemblée générale ait voulu

87
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 337

dire que l’Acte de 1928 ne pouvait plus jouer normalement. Ces formules
s’expliquent suffisamment par le fait, déjà mentionné, que la disparition
des organes de la Société des Nations et celle de la Cour permanente
pouvaient porter atteinte à certaines dispositions concernant quelques-
uns des autres moyens d'établir des commissions de conciliation ou des
tribunaux arbitraux, ce qui risquerait, en cas de désaccord, de diminuer
l'efficacité des procédures établies par l'Acte.

52. Cependant, il y avait aussi, pour inclure ces formules dans le
préambule, une autre raison sur laquelle la Commission intérimaire a
attiré l'attention dans son rapport (doc. des Nations Unies A/605,
par. 46):

«Grâce à quelques modifications, le nouvel Accord général restau-
rerait, au bénéfice des Etats qui y adhéreraient, l'efficacité première
du dispositif créé par l’Acte de 1928, Acte qui, bien que toujours
théoriquement valide, est devenu en grande partie inapplicable.

Il a été constaté, par exemple, que /es dispositions de I’ Acte qui ont
trait à la Cour permanente de Justice internationale avaient perdu
beaucoup de leur efficacité à l'égard des parties qui ne sont pas membres
de l'Organisation des Nations Unies ou qui ne sont pas parties au
Statut de la Cour internationale de Justice.» (Les italiques sont de
nous.)

En 1948, plusieurs des parties à l’Acte de 1928 n’étaient ni membres des
Nations Unies, ni parties au Statut de la Cour actuelle, si bien que, même
à l’aide de l’article 37 du Statut, les dispositions de l’Acte de 1928 qui se
rapportaient au réglement judiciaire ne prenaient pas «effet» dans les
relations de ces Etats avec d’autres parties à l’Acte. A cet égard encore, on
pouvait donc dire à juste titre que l’efficacité initiale de l’Acte de 1928 se
trouvait diminuée. D’autre part, il ressortait clairement a contrario du
rapport de la Commission intérimaire que la disposition de l’Acte de 1928
concernant le règlement judiciaire — l’article 17 — n’avait pas perdu son
efficacité entre celles des parties. qui étaient aussi parties au Statut de la
Cour actuelle.

La question du maintien en vigueur del’ Acte de 1928

53. Nous ne sommes pas convaincus non plus par la thèse du Gouver-
nement français selon laquelle l’Acte de 1928 ne saurait servir à fonder la
compétence de la Cour à cause de «la désuétude dans laquelle il est tombé
depuis la disparition du système de la SdN ». La désuétude n’est pas men-
tionnée dans la Convention de Vienne sur le droit des traités comme l’un
des motifs d'extinction des traités et cette omission est voulue. Ainsi que

88
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 338

la Commission du droit international l’a expliqué dans son rapport sur le
droit des traités:

«si la «caducité» ou «désuétude» peut être une cause effective
d'extinction d’un traité, le fondement en droit de cette extinction,
lorsqu'elle intervient, est le consentement des parties à renoncer au
traité, consentement qui doit ressortir implicitement de leur attitude
à l'égard du traité » (Annuaire de la Commission du droit international,
1966, vol. IL, p. 258).

Toutefois, en l’espèce, il nous paraît impossible d’inférer du comporte-
ment des parties à l'égard de l’Acte de 1928 et, plus spécialement, de celui
de la France antérieurement au dépôt de la requête dans la présente ins-
tance, qu’elles aient consenti à renoncer à l’Acte.

54. Certes, jusqu’à une date récente, il n’a pas été demandé au Secré-
taire général d'enregistrer de nouvelles adhésions ou autres notifications
concernant l’Acte de 1928. Mais on ne saurait voir là la preuve d’un
accord tacite tendant à l’abandon du traité, car bien souvent les instru-
ments multilatéraux restent longtemps en vigueur sans qu’intervienne
aucun changement relativement à leurs parties.

55. Cette preuve ne réside pas davantage dans le fait, invoqué dans
l'annexe à fa lettre du Gouvernement français du 16 mai 1973, que
«l'Australie et le Canada n'ont pas éprouvé, à l’égard de l’Acte, le besoin
de régulariser leurs réserves de 1939 comme ils l’ont fait pour celles
émises à l’égard de leurs déclarations facultatives ». Par les réserves en
question, qu’ils ont formulées quatre jours après le déclenchement de la
deuxième guerre mondiale, les deux pays notifiaient au dépositaire qu’ils
ne considéreraient pas leur adhésion à l’Acte général comme «s'appliquant
ou se rattachant à tout différend occasionné par les événements venant à
se produire dans la crise actuelle ». Ces réserves n'étaient pas conformes à
Particle 45 de l’Acte de 1928 qui n'autorisait à modifier les termes d’une
adhésion qu’à la fin de chaque période successive de cinq ans. Les deux
pays les justifiaient cependant par l’effondrement du système de sécurité
collective de la Société des Nations qui modifiait fondamentalement les
circonstances dans lesquelles ils avaient adhéré à l’Acte; et si cette justifi-
cation était fondée, rien ne les pressait de «régulariser » leurs réserves à
l'expiration de la période quinquennale en cours, en 1944. ll ne faut pas
non plus s'étonner si, cette année-là, alors que la guerre faisait rage
partout dans le monde, d’autres sujets retenaient leur attention. De plus,
le parallélisme que l’on dit exister entre la situation de ces deux pays par
rapport à l’Acte de 1928 et à la clause facultative, respectivement, est de
toute maniére inexact. Leurs déclarations d'acceptation de la clause
facultative ont expiré en 1940, si bien qu’il leur fallait alors réexaminer ces
déclarations; aux termes de l’article 45 de l’Acte de 1928, au contraire,
leurs adhésions restaient en vigueur indéfiniment, sauf dénonciation.

56. Un argument plus général employé dans l’annexe à la lettre du
16 mai 1973, et concernant l'absence de parallélisme entre l’acceptation
de l’Acte de 1928 par les Etats et leur acceptation de la clause facultative,

89
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 339

nous semble lui aussi peu probant. La désuétude de l’Acte de 1928, dit-on,
doit être déduite des faits suivants: jusqu’en 1940, les réserves à l’Acte de
1928 et à la clause facultative étaient toujours semblables, mais après cette
date ce parallélisme disparaît; les réserves à la clause facultative devien-
nent alors plus restrictives, et pourtant les mêmes Etats ne semblent pas se
soucier de la juridiction très étendue qu’ils étaient censés avoir acceptée
au titre de l’Acte.

57. Or, même avant 1940, le parallélisme allégué était loin d’être
parfait. Ainsi, la déclaration du 19 septembre 1929, par laquelle la France
a accepté la clause facultative, ne contenait pas la réserve de compétence
nationale qui figurait dans son adhésion à l’Acte de 1928 et les déclara-
tions faites pendant cette période par l'Australie, le Canada, la Nouvelle-
Zélande et le Royaume-Uni n’excluaient pas les différends avec les Etats
non membres de la Société des Nations comme le faisaient leurs adhé-
sions à l’Acte de 1928. Les dispositions des articles 39 et 45 de l’Acte im-
pliquaient de toute manière qu'il y avait des différences importantes quant
aux conditions dans lesquelles la juridiction obligatoire était acceptée en
vertu de l’un ou l’autre des deux instruments. De plus, même si l’on con-
cède que les divergences entre les deux systèmes se sont accentuées après
1940, cela peut s'expliquer autrement que par la désuétude supposée de
lActe de 1928. Les exemples les plus frappants de ces divergences sont
fournis par les réserves à la clause facultative visant des différends précis
et déjà existants ou dont on prévoyait l’apparition imminente. Alors que,
dans le système de la clause facultative, de nombreux Etats se sont
ménagé la possibilité de modifier les termes de leurs déclarations comme
bon leur semble, sans préavis et avec effet immédiat, leur situation par
rapport à l’Acte général de 1928 est très différente à cause des dispositions
des articles 39 et 45 qui réglementent la formulation et l’effet des réserves.
En raison de ces dispositions, une nouvelle réserve à l’Acte de 1928 qui
s’applique à un sujet de litige déterminé ne peut servir qu’à attirer l’at-
tention de l’autre partie sur les obligations dont [Etat qui formule la
réserve est tenu en vertu de l’Acte et à hâter la décision d’introduire une
instance avant que la réserve ne prenne effet dans les conditions prévues
par l’article 45. Bref, tout parallélisme entre la clause facultative et
l’Acte de 1928 est à cet égard illusoire.

58. L'opinion émise également dans la lettre susmentionnée selon
laquelle, si l’Acte de 1928 était encore en vigueur, le refus de Australie,
de la Nouvelle-Zélande et de la France de devenir parties à l’Acte général
revisé serait difficile à expliquer ne nous paraît pas résister à l'examen.
Depuis 1946, l’Acte de 1928 n’a eu qu’un nombre limité de parties et il n’a
été ouvert à l'adhésion que d’un groupe restreint et bien défini d’autres
Etats, alors que l’Acte général revisé est ouvert à l’adhésion d’un groupe
d’Etats beaucoup plus vaste et qui continue à s’élargir. Il n’y a donc pas
lieu de s'étonner que les parties à l'Acte général de 1928 aient préféré s'en
tenir au statu quo au lieu de franchir le pas qui consistait à assumer des
engagements beaucoup plus vastes au titre de l’Acte revisé. Un élément
encore plus décisif est que, sur les six parties à l’Acte de 1928 qui sont

90
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 340

devenues parties à l’Acte revisé, quatre au moins sont connues pour avoir
officiellement déclaré que !’Acte de 1928 restait toujours en vigueur à leur
égard.

59. If en découle à notre avis que les diverses considérations exposées
dans la lettre avec annexe du Gouvernement français en date du 16 mai
1973 sont fort loin d’établir que, comme le soutient ce gouvernement,
lActe de 1928 doit être maintenant considéré comme tombé en désuétude.
Même s’il en allait autrement, la pratique suivie à l’égard de l’Acte par les
Etats, et surtout par la France elle-même, pendant la période d’après-
guerre, nous paraît rendre cette thèse manifestement indéfendable.

*

Preuves du maintien en vigueur de I’ Acte de 1928

60. Entre la dissolution de la Société des Nations, en avril 1946, et la
requête du 9 mai 1973 dans laquelle PAustralie invoque l’Acte de 1928, on
trouve, dans la pratique des Etats, un certain nombre d’exemples de
nature à confirmer que, loin de renoncer à l’Acte, les parties ont persisté à
le considérer comme un traité en vigueur. Le premier est la conclusion, le
17 novembre 1946, de l’accord de règlement franco-siamois destiné à
rétablir la situation territoriale d’avant-guerre aux frontières du Siam et à
renouer les relations amicales entre les deux pays. Le Siam n'était pas
partie à l’Acte général de 1928, mais, dans le traité d'amitié franco-siamois
de 1937, il avait accepté d’appliquer les dispositions de l’Acte au règlement
de tous différends avec la France. Aux termes de l'accord de règlement de
1946, la France et le Siam acceptaient de constituer immédiatement
«une Commission de conciliation composée des deux représentants des
parties et de trois neutres conformément à l’Acte général de Genève du
26 septembre 1928 pour le règlement pacifique des différends internatio-
naux qui règle la constitution et le fonctionnement de la Commission ».
L’Acte de 1928, il est vrai, s’appliquait entre la France et le Siam non pas
en tant que tel, mais seulement parce qu’il se trouvait incorporé par réfé-
rence dans le traité d’amitié de 1937. Il est néanmoins difficile d'imaginer
qu’en novembre 1946, quelques mois après avoir participé à la dissolution
de la Société des Nations, la France aurait remis en vigueur les disposi-
tions de l’Acte de 1928 dans ses relations avec le Siam si elle avait estimé
que la dissolution de l’Organisation rendait cet Acte pratiquement caduc.

61. En 1948-1949, nous l'avons déjà souligné, l'Acte de 1928 a été
mentionné comme étant toujours en vigueur, sans que cela suscite d'ob-
jections, par un certain nombre d’Etats Membres au cours de débats et
par l’Assemblée générale des Nations Unies dans sa résolution 268A
(HD). En 1948 également l’Acte de 1928 figurait dans la liste officielle de
traités de la Nouvelle-Zélande publiée cette année-là. De même, en 1949,
le ministre des affaires étrangères norvégien, rendant compte au Parlement
au sujet de l’Acte revisé, a déclaré que l’Acte de 1928 restait en vigueur et,

91
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 341

en 1950, le Gouvernement suédois a agi de même en soumettant l’Acte
revisé au Parlement suédois. Enfin, lorsqu’il a annoncé l’adhésion du
Danemark à l’Acte revisé en 1952, le Gouvernement danois a cité l’Acte
de 1928 comme étant toujours en vigueur.

62. La France s’est donc simplement conformée à l'avis général quand,
en 1956 et 1957, elle a fait de l’Acte de 1928 l’une des bases de l’action
intentée contre la Norvège devant la Cour en l'affaire de Certains em-
prunts norvégiens (C.LJ. Recueil 1957, p. 9). Dans trois différents passages
de ses écritures, la France a invoqué l’Acte de 1928 comme un traité
existant et applicable, qui imposait à la Norvège l'obligation de sou-
mettre le différend à l’arbitrage; en effet dans chacun de ces passages elle
caractérisait le refus de la Norvège d'accepter l'arbitrage comme une
violation de l’Acte général de 1928 notamment (Certains emprunts nor-
régiens, C.LJ. Mémoires, plaidoiries et documents (1955), vol. 1, p. 172,
173 et 180). Elle a fait de même dans une note diplomatique du 17 sep-
tembre 1956, adressée au Gouvernement norvégien durant l'instance et
communiquée à la Cour (ibid., p. 211) et aussi lors des plaidoiries (ibid,
vol. II, p. 60). La raison en était que le refus de la Norvège de se soumettre
à larbitrage constituait l'un des éléments de l’argumentation française
selon laquelle la Norvège n’était pas en droit de modifier unilatéralement
les conditions des prêts en question «sans négociation avec les porteurs,
avec l'Etat français qui a pris fait et cause pour ses ressortissants, ou sans
arbitrage...» (C.1.J. Recueil 1957, p. 18) (les ttaliques sont de nous). Il est
donc impossible d'accepter l'explication donnée dans annexe a la lettre
du Gouvernement français du 16 mai 1973, selon laquelle celui-ci, dans
l'affaire de Certains emprunts norvégiens, s’est borné «à évoquer très
brièvement l'Acte général sans l’invoquer expressément comme fonde-
ment de sa demande ».

63. L’explication supplémentaire donnée par le Gouvernement français
dans cette annexe ne nous paraît pas davantage convaincante. Elle
revient à dire que, si l'Acte de 1928 avait été considéré par la France
comme en vigueur à l’époque de l'affaire de Certains emprunts norvégiens,
la France l'aurait invoqué pour établir la compétence de la Cour en
l'espèce de manière à «écarter l'exception que la Norvège allait tirer de la
clause de réciprocité jouant à propos de la déclaration française » et que,
si elle n’a pas fondé ia compétence de la Cour sur l'Acte de 1928, «on ne
peut … expliquer [ce fait] ... que par la conviction [que l'Acte] était, en
1955, tombé en désuétude ». Cette explication ne tient pas pour deux
raisons. Premièrement, elle n'explique pas que le Gouvernement français
ait maintes fois cité l'Acte de 1928 comme imposant à la Norvège l'obliga-
tion d’accepter l'arbitrage en 1955, et qu'il lui soit même arrivé une fois de
viser expressément le chapitre 11 de l’Acte relatif au règlement judiciaire.
Deuxièmement, il n’est pas exact qu’en fondant la compétence de la Cour

92
ESSAIS NUCLÉAIRES (OP. DISS, COM.) 342

sur l’Acte la France aurait pu parer l’exception d’incompétence élevée par
la Norvège sur la base d’une réserve à la déclaration française d’accepta-
tion de la juridiction obligatoire; et point n’est besoin de chercher plus
loin que l’article 31, paragraphe 1, de l’Acte de 1928 pour découvrir
pourquoi la France n’a pas invoqué celui-ci afin d’établir la compétence
de la Cour. Ce paragraphe est ainsi libellé:

«S'il s'agit d’un différend dont l’objet, d’après la législature inté-
rieure de l’une des parties, relève de la compétence des autorités
judiciaires ou administratives, cette partie pourra S opposer à ce que le
différend soit soumis aux diverses procédures prévues par le présent
Acte général, avant qu'une décision définitive ait été rendue, dans les
délais raisonnables. » (Les italiques sont de nous.)

Comme les obligataires français s’étaient délibérément abstenus de toute
action devant les tribunaux norvégiens, la disposition claire et précise de
l'article 31 que nous venons de citer constituait un obstacle redoutable
pour qui aurait voulu fonder la compétence de la Cour sur l'Acte de 1928.

64. Ainsi, la position prise par la France dans l'affaire de Certains
emprunts norvégiens, loin de pouvoir s'expliquer uniquement par la con-
viction que l’Acte était tombé en désuétude, établit de manière on ne peut
plus positive que pour la France l’Acte conservait sa validité et son
efficacité à cette date. Quant à la Norvège, il suffit de rappeler qu’en 1949
son gouvernement avait déclaré devant le Parlement que l’Acte de 1928
restait en vigueur et d’ajouter qu’à aucun moment de l’affaire concernant
Certains emprunts norvégiens la Norvège n'a contesté ni la validité, ni
l'efficacité de l’Acte, en tant qu’instrument applicable, à cette date, dans
ses rapports avec la France.

65. Au surplus, l’analyse que fait l’annexe française des conclusions
auxquelles la Cour a abouti et de l’opinion exprimée par M. Basdevant au
sujet de l’Acte général de 1928 dans l’affaire de Certains emprunts nor-
régiens n’est pas, nous semble-t-il, confirmée par l'historique de cette
affaire. Contrairement à ce que prétend le Gouvernement français, la
Cour n'avait pas à se prononcer sur l’Acte de 1928. Soulignant que la
requête du Gouvernement français se fondait «clairement et précisément
sur les déclarations de la Norvège et de la France aux termes de l’ar-
ticle 36, paragraphe 2, du Statut », la Cour a précisé qu'elle «ne saurait re-
chercher, pour établir sa compétence, un fondement autre que celui que
le Gouvernement français a lui-même énoncé dans sa requête... ». Etant
parvenue à cette conclusion, la Cour a examiné la question de sa com-
pétence exclusivement sur la base des déclarations faites par les Parties en
vertu de la clause facultative et elle n’a pas mentionné l’Acte de 1928.
Quant à M. Basdevant, au début de son opinion dissidente (p. 71), il
souligne que, sur la compétence, il ne conteste pas le point de départ
adopté par la Cour. En revanche il s'appuie notamment sur l’Acte de 1928
pour démontrer que les questions en litige ne relèvent pas de la réserve de
compétence nationale. Le fait que la Cour n'ait pas suivi M. Basdevant
dans l'interprétation qu'il a donnée de la réserve ne peut, selon nous, être

93
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 343

considéré comme une preuve qu’elle ait rejeté son avis sur le maintien en
vigueur de l’Acte de 1928 entre la France et la Norvège. Au reste, si tel
avait été le cas, on comprendrait mal que M. Basdevant ait pu dire de
l’Acte de 1928: «A aucun moment, il n’a été mis en doute que cet Acte
fit droit entre la France et la Norvège » (C.I.J. Recueil 1957, p. 74).

66. Le déroulement de l'affaire de Certains emprunts norvégiens atteste
donc sans équivoque que l’Acte général de 1928 a survécu à la disparition
de la Société des Nations et que les Etats qui y étaient parties, notamment
la France, le considéraient comme en vigueur en 1955-1957. Nous ajou-
terons que l’on peut trouver aussi dans les comptes rendus des débats du
Conseil de l’Europe qui ont abouti à l'adoption, en 1957, de la Conven-
tion européenne pour le règlement pacifique des différends internatio-
naux, un certain nombre de déclarations faites à la même époque par des
représentants des Etats parties à l’Acte de 1928 qui montrent que l’Acte
de 1928 était considéré par eux comme étant toujours en vigueur. Le
représentant du Danemark, par exemple, a déclaré devant l’Assemblée
consultative en 1955, sans que personne l'ait, semble-t-il, contredit, que
lP'Acte de 1928 «engage vingt Etats ».

67. Dans la lettre du 16 mai 1973 et dans son annexe, rien n'indique
que, si l’Acte de 1928 était en vigueur en 1957, certains événements posté-
rieurs l’ont privé de sa validité avant que l’Australie dépose sa requête: il
ne ressort pas non plus des informations dont dispose la Cour que de tels
événements se soient produits. Au contraire, des preuves renouvelées et
précises confirment que les parties à l’Acte de 1928 pensaient que cet ins-
trument était toujours en vigueur. En 1966, l’Acte général de 1928 est
cité comme toujours en vigueur dans la publication officielle The Canada
Treaty Series: 1928-1964, ainsi que dans une liste analogue publiée par la
Finlande l’année suivante. En Suède, la liste de traités publiée par le
ministère des affaires étrangères en 1969 mentionne l’Acte général de
1928 avec cette note: «encore en vigueur à l'égard de certains pays». En
1971, en demandant au Parlement d’autoriser l'adhésion des Pays-Bas à
l’Acte revisé, le ministre néerlandais des affaires étrangères fait état de
l'Acte de 1928 comme d'un accord auquel les Pays-Bas sont parties et par
la suite comme d'un Acte «qui demeure en vigueur pour vingt-deux
Etats »: enfin, la liste officielle des traités publiée la même année par
l'Australie mentionne l'Acte de 1928. En outre, l'Acte de 1928 figure
dans un certain nombre de listes de traités non officielles publiées dans
différents pays.

68. Quant à la France elle-même, il n'existe aucune indication qu'elle
ait changé d’attitude à l'égard de l’Acte de 1928 avant le dépôt de la
requête de l'Australie le 9 mai 1973. En fait, c'est même l'impression
contraire qui se dégage de la réponse écrite à un député à l’Assemblée
nationale exposant les raisons pour lesquelles la France n’envisageait pas
de ratifier la Convention européenne pour le règlement pacifique des
différends. Dans cette réponse, il est précisé que, comme la plupart des
Etats européens, la France est déjà liée par de nombreuses obligations de
règlement pacifique des différends et notamment par «l'Acte général

94
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 344

d'arbitrage du 26 septembre 1928 revisé en 1949 ». Dans une note de bas
de page du Livre blanc sur les expériences nucléaires, le Gouvernement
français a signalé que la référence à l’Acte de 1928 revisé en 1949 prêtait à
confusion. Mais même ainsi, et nonobstant le libellé inexact de la réponse
écrite, il est difficile de voir dans ce texte autre chose qu’une confirmation
de attitude adoptée par le Gouvernement français dans l’affaire relative à
Certains emprunts norvégiens, à savoir que l’Acte de 1928 devait être con-
sidéré comme un traité en vigueur à l’égard de la France; en effet la
France n’avait pas ratifié l’Acte général revisé et ne pouvait être liée que
par l’Acte général sous sa forme primitive, en d’autres termes uniquement
par l’Acte de 1928.

69. Dès lors, nous sommes amenés à conclure que l’Acte de 1928 était
un traité en vigueur entre l’Australie et la France le 9 mai 1973, date du
dépôt de la requête par laquelle l'Australie a introduit la présente ins-
tance. Le 10 janvier 1974, quelques mois après le dépôt de la requête,
le Gouvernement français a notifié au Secrétaire général qu’il dénonçait
PActe, sans préjudice de la position qu'il avait adoptée au sujet se son
manque de validité. Conformément à la jurisprudence constante de la
Cour, une telle notification ne saurait toutefois avoir d’effet rétroactif sur
la compétence conférée antérieurement à la Cour par le dépôt de la
requête; voir à cet égard l'affaire Nottebohm, exception préliminaire
(C.J. Recueil 1953, p. 120-124).

70. De même, la conclusion suivant laquelle Acte de 1928 était un
traité en vigueur entre l'Australie et la France le 9 mai 1973 n’est aucune-
ment affaiblie, selon nous, par le fait que deux autres Etats, l'Inde et le
Royaume-Uni, ont pris depuis lors certaines mesures à l’égard de l’Acte.
Dans l'affaire relative au Procès de prisonniers de guerre pakistanais ?,
l'Inde a fait savoir à la Cour par lettre en date du 24 juin 1973 qu’à son
avis ’Acte de 1928 avait cessé d’être un traité en vigueur après la dis-
parition des organes de la Société des Nations. Le Pakistan a exprimé un
avis contraire et, depuis lors, le premier ministre de ce pays a confirmé
par lettre adressée au Secrétaire général de l'Organisation des Nations
Unies qu’il considérait l'Acte comme toujours en vigueur. D'autre part,
dans une lettre du 6 février 1974, le Royaume-Uni a fait état des doutes
qui avaient été exprimés au sujet de la validité de l’Acte et a notifié au
Secrétaire général sa dénonciation de l’Acte conformément aux dispo-
sitions de l’article 45, paragraphe 2, de cet instrument, mais il a employé à
cette occasion des termes qui ne préjugeaient pas la question du maintien
en vigueur de l’Acte. En tout état de cause, ces exemples peu concluants
de la pratique des Etats à l'égard de l'Acte de 1928, postérieurs au dépôt
de la requête australienne, doivent être confrontés avec les nombreuses
indications, parfois très récentes, du maintien en vigueur de l’Acte, que
nous avons déjà signalées. De plus, il est de règle qu'un traité multilatéral
ne prenne fin qu'avec le consentement exprès ou tacite de toutes les par-

1 CLS. Recueil 1973, p. 347-348.
95
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 345

ties, condition qui n’a manifestement pas été satisfaite dans la présente
instance.

Il ne fait donc aucun doute à nos yeux que l’article 17 de l’Acte général,
se conjuguant avec l’article 37 du Statut, fournissait à l'Australie une
base valable lui permettant de saisir la Cour de l’affaire des Essais
nucléaires le 9 mai 1973. Reste cependant ia question des difficultés qui
pourraient se présenter dans l’application de l’Acte entre l'Australie et la
France en raison des réserves formulées par l’un ou l’autre de ces deux
pays, question que nous nous proposons d'examiner à présent.

Applicabilité de [Acte de 1928 entre l’ Australie
et la France

71. Le Gouvernement français fait valoir, dans l’annexe à sa lettre du
16 mai 1973, que, même si l’on devait admettre que l’Acte de 1928 n’a
pas perdu sa validité, il ne serait pas applicable entre l'Australie et la
France à cause de deux réserves faites par l’Australie à ’égard de l’Acte
lui-méme et, de plus, d’une réserve faite par la France dans sa déclaration
d’acceptation de la clause facultative du 20 mai 1966.

72. Les réserves australiennes à l’Acte de 1928, dont il s’agit ici, sont:
1) une clause autorisant 4 suspendre temporairement la procédure prévue
par l’Acte quand un différend était à l’examen devant le Conseil de la
Société des Nations et 2) une autre clause excluant du champ d’appli-
cation de l’Acte les différends avec les Etats qui étaient parties à celui-ci
mais non membres de la Société des Nations. La disparition de la Société
des Nations, affirme-t-on, a rendu incertaine la portée de ces réserves et
l'on ajoute que cette incertitude est entièrement à l'avantage de l’Aus-
tralie et partant inacceptable.

73. La clause relative à la suspension de la procédure avait pour seul
objet d’assurer la primauté des pouvoirs du Conseil de la Société des
Nations dans l'examen des différends et la disparition du Conseil n’a
porté, à notre avis, aucune atteinte aux obligations générales de règlement
pacifique souscrites en vertu de FActe lui-même. Une réserve semblable
figurait d'ailleurs dans plus d'une déclaration faite en vertu de la clause
facultative du Statut de la Cour permanente de Justice internationale et
nul n’a jamais douté que ces déclarations eussent conservé leurs effets
malgré la disparition du Conseil de la SdN. Dans l'affaire de l’Anglo-
Tranian Oil Co., les déclarations des deux Parties contenaient une réserve
de ce genre et cependant personne n’a prétendu que la disparition du
Conseil de la Société des Nations avait rendu l’une ou l’autre inopérante.
Au contraire, l'Iran a invoqué la réserve et si le Royaume-Uni lui a
contesté le droit de le faire c'est uniquement parce que le fond du différend

96
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 346

n'était pas à l’examen devant le Conseil de sécurité (C..J. Mémoires,
plaidoiries et documents, Anglo-Iranian Oil Co., p. 282 et 367-368). De
plus, l'adhésion de la France elle-même à lActe de 1928 contenait une
réserve rédigée à peu près dans les mêmes termes et pourtant, dans
l'affaire de Certains emprunts norvégiens, la France ne semble pas y avoir
vu un obstacle à l’application de l’Acte entre elle-même et la Norvège.

74. De même, on ne saurait dire que la disparition de la Société des
Nations ait rendu inapplicables les obligations générales de règlement
pacifique inscrites dans l’Acte de 1928 du fait de la réserve australienne
excluant les différends avec des Etats non membres de la Société des
Nations. La Cour actuelle n’a pas hésité à utiliser l'expression «membre
de la Société des Nations » à propos du mandat sur le Sud-Ouest africain
(C.1.J. Recueil 1950, p. 138, 158-159 et 169; affaires du Sud-Ouest africain,
C.I.J. Recueil 1962, p. 335 à 338) et le Secrétaire général n’a pas hésité
non plus à le faire dans l'exercice de ses fonctions de dépositaire des traités
multilatéraux de la Société des Nations ouverts à la participation des
Etats «membres de la Société des Nations ».

75. S'il devait se poser aujourd’hui, dans une affaire, une question
quelconque relative à l'application de l’une ou l’autre des deux réserves
qui figurent dans l'adhésion de l’Australie à l’Acte de 1928, il appartien-
drait à la Cour de déterminer la situation actuelle de cette réserve, et
d’apprécier sa signification et ses effets. Même si la Cour devait juger que
lune de ces réserves n’est plus susceptible d'être appliquée, essentielle-
ment, cela ne rendrait pas moins valable l’adhésion de l’Australie à
l’Acte de 1928. De plus, le principe bien établi de la réciprocité dans l’ap-
plication des réserves exclut que l’incertitude qui pourrait subsister sur la
portée de celles-ci profite exclusivement à l’Australie. Ajoutez à cela que
la France n'a pas prétendu que la présente affaire rentre elle-même dans
le champ d'application de l’une ou l’autre réserve.

76. Vu les considérations qui précèdent, nous ne découvrons dans les
réserves australiennes aucun obstacle à l’applicabilité de PActe de 1928
entre l’Australie et la France.

77. Le Gouvernement français invoque cependant un autre motif tout
différend pour considérer l’Acte de 1928 comme inapplicable entre la
France et l'Australie dans le présent litige. Les termes des déclarations
faites par les deux pays en vertu de la clause facultative, affirme-t-on,
doivent être considérés comme l'emportant sur ceux de leurs adhésions
à l’Acte de 1928. En conséquence, même si l’on suppose valable l'Acte de
1928, les réserves qui accompagnent la déclaration faite au titre de la
clause facultative par la France en 1966 doivent, d’après le Gouvernement
français, être considérées comme applicables. Parmi ces réserves figure

97
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 347

celle qui excepte de la compétence acceptée par la France en vertu de la
clause facultative les «différends concernant des activités se rapportant à
la défense nationale »; d’après le Gouvernement français, cette réserve
s’applique nécessairement au présent différend relatif à des essais d’armes
nucléaires en atmosphère effectués par la France.

78. L’un des arguments invoqués à l’appui de cette affirmation est que,
puisque le Statut de la Cour fait partie intégrante de la Charte des Nations
Unies, les obligations assumées par les Etats Membres de l'Organisation
sur la base de la clause facultative figurant dans ce Statut sont a considérer
en vertu de l’article 103 de la Charte, comme devant prévaloir sur celles
qui leur incombent en vertu de l’Acte de 1928. Cet argument nous semble
reposer sur une idée fausse. La Charte elle-même n’impose aux Etats
Membres aucune obligation de soumettre leurs différends au règlement
judiciaire, et toute obligation de cette nature qu’un Membre assume en
vertu de la clause facultative est donc souscrite comme une obligation
volontaire et supplémentaire que n'entre pas dans le champ d'application
de l’article 103. De toute manière, argument porte en lui-même sa
contradiction, car on pourrait soutenir de façon tout aussi plausible
que les obligations souscrites par les parties à l’ Acte de 1928 constituent
des obligations en vertu de l’article 36, paragraphe 1, du Statut et sont
donc au même titre des obligations en vertu de la Charte.

79. Toutefois, le Gouvernement français justifie aussi son affirmation
par l’idée que la situation, en l’espèce, est analogue à celle «d’un traité
postérieur portant sur la même matière qu’un accord antérieur dans les
relations entre les mêmes pays ». Bref, d’après le Gouvernement français,
les déclarations faites par les Parties en vertu de la clause facultative
devraient être considérées comme équivalant à un traité ultérieur d’accep-
tation de la juridiction obligatoire, qui, représentant une expression plus
récente de la volonté des Parties, prévaudrait sur l’Acte plus ancien de
1928, lequel porte sur le même sujet. Il convient cependant d’ajouter une
précision: le Gouvernemént français souligne qu’il ne veut pas dire par
là que, lorsqu'un traité quelconque contient une clause attribuant compé-
tence à la Cour, un Etat partie peut s’affranchir des obligations résultant
de cette clause en assortissant d’une réserve appropriée une déclaration
déposée ultérieurement en vertu de la clause facultative. L’argument du
Gouvernement français s’applique seulement à un traité, comme l’Acte
général, «dont l’objet exclusif est le règlement pacifique des différends et
notamment son règlement judiciaire».

80. Cet argument nous paraît soulever un certain nombre d’objections,

98
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 348

dont l’une, et non des moindres, tient au fait que les «traités et conven-
tions en vigueur » et les déclarations en vertu de la clause facultative ont
toujours été considérés comme deux sources différentes de la juridiction
obligatoire de la Cour. La juridiction établie par des traités est prévue au
paragraphe 1 de l’article 36 et la juridiction résultant de déclarations d’ac-
ceptation de la clause facultative au paragraphe 2; or, les dispositions des
deux paragraphes les présentent comme des catégories tout à fait dis-
tinctes. Ces paragraphes reproduisent les dispositions correspondantes de
Particle 36 du Statut de la Cour permanente, qui consacraient le compro-
mis réalisé entre le Conseil et d’autres membres de la Société des Nations
sur la question de la juridiction obligatoire. Ce compromis consistait à
ajouter, au paragraphe 2, une clause facultative qui permettait d'établir la
compétence obligatoire de la Cour pour les différends d’ordre juridique
entre tous les Etats disposés à accepter une telle obligation, au moyen
d’une déclaration unilatérale à cet effet. Ainsi, la clause facultative
a-t-elle été conçue dès le départ comme une source indépendante de la
compétence de la Cour.

81. Le caractère distinct et indépendant des deux sources de la compé-
tence de la Cour, à savoir les traités et les déclarations unilatérales faites
en vertu de la clause facultative, apparaît dans les dispositions spéciales
qui ont été incluses dans le Statut actuel pour sauvegarder la juridiction
obligatoire que la Cour permanente possédait au moment de sa disso-
lution. Deux dispositions différentes ont été considérées comme néces-
saires à cet effet: l’article 36, paragraphe 5, relatif à la juridiction en vertu
de la clause facultative et l’article 37 relatif à la juridiction en vertu des
«traités et conventions en vigueur ». Le caractère distinct et indépendant
des deux sources de compétence se dégage aussi de la jurisprudence des
deux cours. La Cour permanente, dans son ordonnance refusant des
mesures conservatoires en l'affaire du Statut juridique du territoire du sud-
est du Groenland, s'est référée spécialement à une clause de l’Acte de 1928
relative aux mesures conservatoires et a souligné qu’un remède juridique
ne ferait pas défaut «même abstraction faite de l'acceptation par les
Parties de la disposition facultative » (C.P.J.I. série A/B n° 48, p. 289). De
même, dans l’affaire de la Compagnie d'électricité de Sofia et de Bulgarie,
la Cour permanente a expressément statué qu’un traité bilatéral de con-
ciliation, d’arbitrage et de règlement judiciaire, ainsi que les déclarations
des Parties en vertu de la clause facultative, ouvraient des voies d’accès à
la Cour qui étaient séparées et se cumulaient et que, si l'examen de l’un
de ces chefs de compétence aboutissait à un résultat négatif, cela ne dis-
pensait pas la Cour de procéder à l'examen de «l’autre chef de compé-
tence invoqué à titre distinct et indépendant du premier» (C.P.J.I. série
A/B n° 77, p. 76 et 80). Quant à la Cour actuelle, elle a particulièrement
insisté, dans l’affaire de la Barcelona Traction, Light and Power Company,
sur le fait que les dispositions de l’article 37 du Statut relatives aux
«traités et conventions en vigueur » concernent «une catégorie différente
d'instruments », par rapport aux déclarations unilatérales visées par l’ar-
ticle 36, paragraphe 5 (C.I.J. Recueil 1964, p. 29). Plus récemment, dans

99
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 349

l'affaire de l’Appel concernant la compétence du Conseil de F'OACI, la
Cour a expressément fondé l’une de ses conclusions sur le caractère indé-
pendant et autonome de ces deux sources de sa compétence (C.IJ.
Recueil 1972, p. 53 et 60).

82. Dans la présente affaire, cette objection est renforcée par le fait
- que l’Acte de 1928 contient un code rigoureux de dispositions réglemen-
tant la formulation des réserves, tandis qu'aucune disposition de ce genre
ne régit la formulation des réserves à l’acceptation de la juridiction de la
Cour en vertu de la clause facultative. Ces dispositions, qui figurent aux
articles 39, 40, 41, 43 et 45 de l’Acte, imposent des restrictions relatives
notamment aux catégories de réserves permises et au moment où celles-ci
peuvent être faites et prennent effet. De plus, un Etat qui accepte la juri-
diction au titre de la clause facultative peut déterminer lui-même la durée
d'application de sa déclaration et il peut même prévoir la possibilité d’y
mettre fin à tout moment par une notification, tandis que l’article 45, para-
graphe 1, de l’Acte dispose que celui-ci restera en vigueur pendant des pé-
riodes fixes successives de cinq ans s’il n’est pas dénoncé six mois au moins
avant l'expiration de la période en cours. Il est clair que les auteurs de
l’Acte de 1928 ont délibérément différencié le régime auquel sont sou-
mises les réserves de celui de la clause facultative; en effet, au moment
d’adopter l’Acte l’Assemblée de la Société des Nations a simultanément
attiré l’attention des Etats, dans une autre résolution, sur les nombreuses
possibilités qui existaient de limiter les engagements acceptés en vertu de
la clause facultative «soit quant à leur durée, soit quant à leur étendue ».
Par suite, si l’on admettait que les réserves faites par un Etat dans le cadre
du système incontrôlé et extrêmement souple de la clause facultative
peuvent automatiquement modifier les conditions auxquelles cet Etat a
accepté la compétence en vertu de l’Acte de 1928, on prendrait le contre-
pied du système rigoureux délibérément établi dans l’Acte pour les
réserves.

83. Le Gouvernement français se rend évidemment compte de la force
de cette objection; car il indique que l’on peut concilier ses thèses avec
l’article 45, paragraphe 2, de l’Acte, qui oblige à notifier toute modifi-
cation des réserves six mois au moins avant la fin de la période quin-
quennale en cours, à condition d’admettre que les réserves faites par la
France dans sa déclaration de 1966 ont seulement pris effet à la fin de la
période qui était alors en cours, c’est-à-dire en septembre 1969. Cette
interprétation paraît néanmoins méconnaître la nature essentielle des
réserves. Une réserve, d’après la définition adoptée à l’article 2, para-
graphe 1 d), de la Convention de Vienne sur le droit des traités, est:

«une déclaration unilatérale, quel que soit son libellé ou sa désigna-
tion, faite par un Etat quand il signe, ratifie, accepte ou approuve
un traité ou y adhère, par laquelle il vise à exclure ou modifier l’effet

100
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 350

juridique de certaines dispositions du traité dans leur application à
cet Etat ».

Ainsi, en principe, une réserve ne concerne que l'expression, qui a été
donnée par un Etat, de son consentement à s’obliger par un traité ou par
un instrument déterminé et les obligations qu’il a assumées en exprimant
ainsi son consentement. Par conséquent, l’idée qu’une réserve jointe à
un accord international puisse, par un processus qui n’est pas précisé, se
surimposer à un autre acte international ou se rattacher à celui-ci est
étrangère à la notion même de réserve en droit international; elle fait en
outre bon marché des règles régissant la notification, l’acceptation et le
rejet des réserves. Le simple fait que ni le Secrétaire général de la Société
des Nations, ni celui de l'Organisation des Nations Unies, n’aient,
semble-t-il, jamais pensé que des réserves faites dans Jes déclarations en
vertu de la clause facultative puissent intéresser à aucun titre les parties à
l’Acte général souligne ce que la thèse avancée présente d’inédit.

*

84. Ce caractére inédit est encore souligné par le fait que, chaque fois
que des Etats ont voulu établir un lien entre les réserves 4 la compétence
découlant de la clause facultative et les réserves à la compétence procé-
dant d’un traité, ce résultat a été atteint au moyen d’une disposition
expresse a cet effet. C’est ainsi que les parties au Traité de Bruxelles du
17 mars 1948 sont convenues, à l’article VIII, de soumettre à la Cour
tous les différends qui rentreraient dans le champ de la clause facultative,
sous les seules réserves que chacune d’entre elles a faites en acceptant
cette clause. Méme dans ce traité, nous le voyons, les parties n’ont
envisagé d’appliquer 4 la juridiction établie par le traité que les réserves
déjà « faites » dans le cadre de la clause facultative. L’article 35, para-
graphe 4, de la Convention européenne pour le réglement pacifique des
différends va plus loin, dans la mesure où il reconnaît aux parties la
faculté de formuler à l’égard de la convention, à tout moment et par simple
déclaration, les mêmes réserves qu'à l'égard de la clause facultative.
Toutefois, il ressort de cet article qu’une déclaration expresse, se référant
spécialement à la convention européenne, est exigée pour que les réserves
faites par une partie dans sa déclaration d’acceptation de la clause facul-
tative affectent son acceptation de la compétence dans le cadre de la con-
vention. De plus, la faculté ainsi ouverte par l’article 35, paragraphe 4,
de la convention est expressément soumise aux restrictions générales
concernant la présentation de réserves qu’impose le paragraphe 1 de cet
article, qui autorise uniquement les réserves tendant à exclure « les
différends portant sur des affaires déterminées ou des matières spéciales
nettement définies, telles que le statut territorial, ou rentrant dans des
catégories bien précisées » (ces termes sont directement repris de l’ar-
ticle 39, paragraphe 2 c), de l’Acte de 1928). Il nous semble donc tout à fait
clair que les Etats européens auteurs de ces deux traités européens ont

101
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 351

posé en principe que les déclarations faites en vertu de la clause faculta-
tive, avant ou aprés la conclusion du traité, ne produiraient aucun effet
sur les obligations juridictionnelles incombant aux parties en vertu de
celui-ci, à moins qu’une disposition expresse ne soit prévue à cet effet et
ils n'étaient disposés à consentir à cela qu’aux conditions spécialement
définies par le traité en question.

85. La question du rapport qui existe entre les réserves afférentes à la
clause facultative et la compétence reconnue conventionnellement à la
Cour a retenu particulièrement l’attention aux Etats-Unis où elle a été
étudiée à propos de l’«amendement Connally », dont l’adoption par le
Sénat s’est traduite par l’adjonction à la déclaration américaine d’accep-
tation de la clause facultative de la réserve «discrétionnaire » bien connue
visant les questions qui relèvent de la compétence nationale des Etats-
Unis. Deux ans plus tard, les Etats-Unis ont signé le pacte de Bogotä,
traité général de règlement pacifique interaméricain qui attribue compé-
tence à la Cour pour le règlement des différends d’ordre juridique «con-
formément au paragraphe 2 de l’article 36 du Statut». Toutefois, les
Etats-Unis ont assorti leur signature d’une réserve spécifiant que leur
acceptation de la juridiction obligatoire en vertu du pacte est soumise à
«toute limitation de juridiction et autre catégorie de limitations contenues
dans toute déclaration faite par les Etats-Unis au titre de la clause facul-
tative, et en vigueur au moment de l’étude d’un cas déterminé ». Les Etats-
Unis semblent donc avoir reconnu que leurs réserves concernant la
clause facultative ne seraient applicables que s’ils le prévoyaient expressé-
ment dans une réserve appropriée au pacte de Bogotä lui-même. Cette
interprétation est confirmée par le fait que, d’une part, dans tous les cas
où ils ont voulu appliquer la réserve Connally à la compétence dérivant
d’un traité, les Etats-Unis ont insisté pour faire figurer une disposition
précise à cet effet, et que, d’autre part, le département d’Etat n’a cessé de
soutenir qu’en l’absence d’une telle disposition la réserve Connally ne
s'applique pas. (Voir American Journal of International Law, 1960, p. 941-
942, et ibid., 1961, p. 135-141.) Qui plus est, le département d’Etat a
adopté cette position à propos non seulement des clauses juridictionnelles
de traités portant sur une matière déterminée, mais aussi de protocoles
facultatifs dont le seul objet était d’assurer le règlement judiciaire de cer-
taines catégories de différends juridiques (voir Whiteman’s Digest of Inter-
national Law, vol. 12, p. 1333). Sur ce point, les Etats-Unis paraissent
nettement admettre que toute compétence conférée conventionnellement
à la Cour dans le cadre de l’article 36, paragraphe 1, du Statut doit être
considérée comme distincte et indépendante de la compétence qui lui
est reconnue en vertu de l’article 36, paragraphe 2, par l'acceptation de
la clause facultative. Ainsi, dans un rapport sur la ratification de la
Convention supplémentaire relative à l’abolition de l’esclavage, le Foreign
Relations Committee du Sénat des Etats-Unis a déclaré: «Etant donné
que l’amendement Connally s’applique aux affaires portées devant la
Cour en vertu de l’article 36, paragraphe 2, il ne s'applique pas aux
affaires portées devant la Cour en vertu de l’article 36, paragraphe 1, et

102
ESSAIS NUCLÉAIRES (OP. DISS, COM.) 352

par conséquent aux affaires relatives à la présente convention» (US
Senate, 90 Congress, Ist Session, Executive Report, n° 17, p. 5).

86. Nous estimons donc que la thése suivant laquelle la réserve de la
France à sa déclaration d’acceptation de la clause facultative de 1966 doit
étre considérée comme applicable a la compétence de la Cour en vertu de
PActe de 1928 ne concorde ni avec les principes ni avec la pratique.

87. Il reste maintenant à examiner l’argument principal du Gouverne-
ment français qui consiste à dire que les obligations assumées par sa
déclaration de 1966 doivent étre réputées prévaloir sur celles qui découlent
de l’Acte de 1928, pour ia raison que les déclarations d’acceptation de la
clause facultative faites par la France et l’Australie équivaudraient à un
traité postérieur portant sur la même matière que l’Acte de 1928. Cet
argument s’inspire probablement des opinions dissidentes exprimées par
quatre juges dans l’affaire de la Compagnie d’électricité de Sofia et de
Bulgarie (C.P.I.J. série A/B n° 77), bien que la lettre du Gouvernement
français en date du 16 mai 1973 ne fasse pas mention de cette affaire. Ces
juges ont suivi des raisonnements qui divergeaient à certains égards mais
ils se sont accordés pour dire qu’un traité bilatéral de conciliation, d’ar-
bitrage et de règlernent judiciaire, conclu entre la Belgique et la Bulgarie
en 1931, devait prendre le pas sur les déclarations des deux gouvernements
au titre de la clause facultative, ledit traité étant postérieur aux déclara-
tions. Toutefois, mises à part les critiques que pouvaient inspirer les
raisonnements suivis par ces juges, leurs opinions n’apportent qu’un
soutien précaire à la thèse du Gouvernement français. En effet, la situa-
tion, dans cette affaire, était exactement l'inverse de celle qui se présente
en l’espéce, le traité bilatéral étant alors l’«accord » le plus récent. C’est
une chose de dire qu’un traité postérieur, négocié et accepté de concert,
doit l’emporter sur un accord antérieur né d’actes unilatéraux distincts;
c’en est une autre de dire qu’un Etat peut, par une simple déclaration
unilatérale, revenir sur les obligations souscrites en vertu d’un traité
existant.

88. En tout cas, cette thèse est en contradiction avec l’arrêt rendu par
la Cour permanente dans l’affaire susvisée et elle est diamétralement
opposée à la position adoptée par la France et par M. Basdevant sur cette
même question dans l’affaire de Certains emprunts norvégiens, ainsi qu’à
l’opinion exprimée par la Cour actuelle dans l’affaire de l’Appel concer-
nant la compétence du Conseil de l'O ACT. Dans l'affaire de la Compagnie
d'électricité de Sofia et de Bulgarie, tout en considérant que les deux
déclarations d'acceptation de la clause facultative équivalaient à un
accord, la Cour permanente a jugé que ces déclarations et le traité de 1931
constituaient des voies d’accès indépendantes et subsidiaires à la Cour qui
pouvaient être utilisées cumulativement, selon les modalités propres à

103
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 353

chacune d’elles, pour essayer d’établir la compétence de la Cour. La Cour
a fondé sa décision sur ce qui avait dû être, selon elle, l'intention des par-
ties lorsqu'elles avaient conclu ces engagements multiples:

«Ja muitiplicité d'engagements conclus en faveur de la juridiction
obligatoire atteste chez les contractants /a volonté d'ouvrir de nou-
velles voies d’accès à la Cour plutôt que de fermer les anciennes ou de
les laisser se neutraliser mutuellement pour aboutir finalement à lin-
compétence » (C.P.J.I. série A/B n° 77, p. 76) (les italiques sont de
nous).

En outre, pour mieux faire ressortir cette intention des Parties, la Cour a
souligné qu’elles avaient plaidé leur cause en fonction «des conditions
que prévoit indépendamment chacun des deux engagements » et que:

«Le Gouvernement bulgare ou le Gouvernement belge n’ont à
aucun moment envisagé qu’il ait pu y avoir quelque restriction ap-
portée, par l’un ou l’autre de ces engagements, à leur fonctionnement
normal respectif pendant le temps ou ils étaient en vigueur. » (Ibid.,
p. 75.) (Les italiques sont de nous.)

89. Dans l'affaire de Certains emprunts norvégiens, ainsi que nous
l'avons indiqué aux paragraphes 62 à 65 de la présente opinion, la France
a cherché à fonder la compétence de la Cour uniquement sur les déclara-
tions faites au titre de la clause facultative et elle a invoqué l’Acte de 1928,
ainsi que la Convention d’arbitrage de 1904 et la deuxième Convention de
La Haye de 1907, pour essayer de démontrer que la Norvège était tenue
de soumettre les questions en litige à l’arbitrage. Dans cette affaire, la
question du rapport entre les obligations juridictionnelles des Parties
dérivées de la clause facultative et de traités respectivement ne s’est donc
pas posée à propos de la compétence de la Cour. C’est la France elle-
même qui l’a soulevée au sujet du rapport entre les obligations des Parties
d’accepter la juridiction obligatoire conformément à la clause facultative
et leurs obligations de se soumettre à l’arbitrage découlant des trois
traités en cause dans l’affaire. De plus, la relation temporelle entre les
acceptations de la juridiction au titre de la clause facultative et au titre
des traités était la même qu’en la présente espèce, les trois traités étant
tous antérieurs aux déclarations faites par les Parties sur la base de la
clause facultative. Dans ses observations sur les exceptions préliminaires
de la Norvège, après s’être référé à l’Acte général de 1928 et aux deux
autres traités, le Gouvernement français a invoqué, en paraissant l’approu-
ver entièrement, le passage de l’arrêt rendu par la Cour permanente dans
l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie où la Cour
concluait qu:

«la multiplicité d'engagements conclus en faveur de la juridiction
obligatoire atteste chez les contractants la volonté d’ouvrir de nou-
velles voies d’accés à la Cour plutôt que de fermer les anciennes ou
de les laisser se neutraliser mutuellement pour aboutir finalement à
l’incompétence ».

104
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 354

De même, à l’audience du 14 mai 1957, le Gouvernement français s’est
expressément référé à l’article 17 de l’Acte de 1928 et a déclaré:

«Pour que, de cette multiplicité d'engagements d’arbitrage et de
juridiction, découle l’incompétence de la Cour, malgré la règle
contraire de l’arrêt Compagnie d’Electricité de Sofia, il faudrait que
la Cour estime qu’il n’y a aucun différend d’ordre juridique...»
(C.L.J. Mémoires, Certains emprunts norvégiens, vol. Il, p. 61.) (Les
italiques sont de nous.)

Lors du deuxième tour de plaidoiries — à propos cette fois de la
deuxième Convention de La Haye de 1907 — le Gouvernement français
a de nouveau rappelé à la Cour ce passage de l’arrêt rendu dans l'affaire
de la Compagnie d'électricité de Sofia et de Bulgarie (ibid., vol. IL, p. 197).

90. Dans l’affaire de Certains emprunts norvégiens, la Cour, pour les
raisons que nous avons déja rapportées, a jugé inutile d’examiner cette
question. M. Basdevant en a traité quant a lui et les observations qu’il a
formulées à ce propos intéressent très directement le problème soulevé par
le Gouvernement français dans la présente espèce. Après avoir souligné
que la déclaration faite par la France conformément à la clause facul-
tative restreignait «le domaine de la juridiction obligatoire plus que ne le
faisait l’Acte général dans les rapports entre la France et la Norvège »,
M. Basdevant a fait observer ce qui suit:

«Or il est manifeste que cette déclaration unilatérale du Gouver-
nement français n’a pas pu modifier, dans ce sens restrictif, le droit
alors en vigueur entre la France et la Norvège.

Dans une affaire où il avait été soutenu que non pas une déclara-
tion unilatérale mais un traité entre deux Etats avait limité la portée
entre eux de leurs déclarations antérieures acceptant la juridiction
obligatoire, la Cour permanente a rejeté ce moyen...» (C.LJ.
Recueil 1957, p. 75.)

Il cite ensuite le passage de l’arrêt en l’affaire de la Compagnie d’élec-
tricité de Sofia et de Bulgarie où il est question de la «multiplicité d’en-
gagements » et l’applique à la situation telle qu’elle se présentait en l’af-
faire de Certains emprunts norvégiens en formulant les observations
suivantes:

«Une voie d’accès à la Cour a été ouverte par l’adhésion des deux
Parties à l’Acte général de 1928: elle ne saurait être fermée ou neu-
tralisée par la disposition restrictive que le Gouvernement français et
non le Gouvernement norvégien a ajoutée à son acceptation nou-
velle de la juridiction obligatoire énoncée dans sa déclaration de
1949. Cette disposition restrictive, émanant d’un seul, ne fait pas droit
entre la France et la Norvège; elle ne suffit pas a faire échec au régime
juridique existant entre eux sur ce point; elle ne saurait fermer la voie
d’accès à la Cour antérieurement ouverte ni la neutraliser pour

105
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 355

aboutir à l’incompétence.» (Les italiques sont de nous; C.LJ.
Recueil 1957, p. 75-76.)

Il est difficile de concevoir un rejet plus catégorique de la thèse qui
voudrait qu’une déclaration unilatérale puisse modifier les conditions
dans lesquelles la juridiction obligatoire a été acceptée sur la base d’un
traité antérieur que cette prise de position de M. Basdevant dans l'affaire
de Certains emprunts norvégiens.

91. La question à l'examen s’est en fait posée directement à la Cour
à propos de sa compétence dans l’affaire de l’ Appel concernant la compé-
tence du Conseil de l'OACI (C.I.J. Recueil 1972, p. 46), où l'Inde avait,
dans sa requête, fondé la compétence de la Cour sur certaines dispositions
de la Convention relative à l'aviation civile internationale et de Accord
relatif au transit des services aériens internationaux, ainsi que sur les
articles 36 et 37 du Statut de la Cour. Le Pakistan ne s’était pas contenté
de soulever certaines exceptions préliminaires d’incompétence de la Cour
sur la base des dispositions des traités eux-mêmes; il avait aussi soutenu
que la Cour devait de toute façon se déclarer incompétente étant donné
l'effet d’une des réserves dont l’Inde avait assorti son acceptation de la
juridiction obligatoire de la Cour en vertu de la clause facultative (ibid.,
p. 53, et C.ZJ. Mémoires, Appel concernant la compétence du Conseil de
POACTI, p. 379). En résumé, le Pakistan avait avancé dans cette affaire
précisément l'argument développé par le Gouvernement français dans
l’annexe à sa lettre du 16 mai 1973. Au surplus, la déclaration de l’Inde
contenant la réserve en question avait été faite après la conclusion des
deux traités, de sorte que cette affaire ressemblait trait pour trait à la
présente instance. Dans son arrêt, la Cour a considéré les traités et les
déclarations d’acceptation de la clause facultative comme deux sources
distinctes et totalement indépendantes de compétence. En ce qui concerne
notamment le fait que le Pakistan avait invoqué la réserve figurant dans la
déclaration indienne, la Cour a dit:

«En tout cas, pareils motifs ne présenteraient de la pertinence que
s’il s’avérait que les Traités et leurs clauses juridictionnelles sont in-
suffisants et que la source de la compétence de la Cour doit étre
recherchée en dehors d’eux, ce qui, d’aprés la Cour, n’est pas le cas
pour les raisons qui vont être indiquées. » (C.I_J. Recueil 1972, p. 53.)

Ayant énoncé ces raisons, qui étaient que la Cour rejetait les exceptions
préliminaires du Pakistan visant les clauses juridictionnelles des traités et
qu’elle s’estimait compétente en vertu de ces clauses, la Cour a briéve-
ment fait justice en ces termes de l’objection visant la réserve que compor-
tait la déclaration indienne:

«La Cour ayant donc compétence en vertu de ces clauses et par
suite ... en vertu de l’article 36, paragraphe 1, et de l’article 37 de
son Statut, if est sans pertinence d’examiner les objections visant
d’autres fondements possibles de sa compétence.» (C.I.J. Recueil 1972,
p. 60). (Les italiques sont de nous.)

106
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 357

cert. Ni l'Australie ni le Canada n’ont cependant pris de mesures sem-
blables, à cette date, au sujet de l’Acte de 1928.

Le 7 septembre 1939, quatre jours après le déclenchement des hostilités,
le Royaume-Uni, l’Australie, la Nouvelle-Zélande et le Canada ont
notifié par lettre au Secrétaire général de la Société des Nations qu’ils ne
considéraient pas que leur «acceptation de la disposition facultative
s’applique à des différends qui pourraient résulter des événements sur-
venant au cours des hostilités actuelles ». Dans sa lettre, le Royaume-Uni
expliquait en détail que le système de sécurité collective de la Société des
Nations s'était écroulé et que, de ce fait, les circonstances qui existaient
au moment où il avait accepté la clause facultative s'étaient fondamentale-
ment modifiées; on a en général considéré que ces explications reposaient,
à tort ou à raison, sur la doctrine du changement fondamental de cir-
constances. Le Gouvernement australien a expressément fait siennes les
explications du Gouvernement du Royaume-Uni, comme l’a fait aussi le
Gouvernement français lorsqu'il a déposé sa notification d’une réserve
du même genre trois jours plus tard seulement. L'Afrique du Sud et
l'Inde ont suivi peu après. Là encore il paraît évident que les notifications
de la France et des pays du Commonwealth correspondaient à une poli-
tique concertée au sujet des différends qui pourraient se produire entre
les alliés et les Etats neutres. C’est conformément à cette politique con-
certée que, le jour même où elle envoyait sa notification au sujet de la
clause facultative, Australie a en même temps fait part d’une réserve
analogue visant l’Acte général. Ce faisant, elle s’est fondée expressément
sur les explications données par le Royaume-Uni dans sa notification
concernant la clause facultative à laquelle, comme on l’a vu, la France
s'était également associée. De plus, si la notification de l’Australie con-
cernant l’Acte général n’était pas conforme aux termes de l’article 45 de
cet Acte, la notification française relative à la clause facultative n’était
pas non plus conforme aux termes de son acceptation de ladite clause,
qui devait rester en vigueur sans modification jusqu’au 25 août 1941. Par
suite, si la France était fondée à invoquer un changement fondamental de
circonstances à l'égard de son acceptation de la clause facultative,  Aus-
tralie n’était pas moins fondée à le faire à l’égard de son acceptation de
PActe de 1928.

Tl suffit donc de replacer les événements dans leur perspective histo-
rique pour faire justice de l’argument relatif à la prétendue violation de
Y’Acte qu’aurait commise l'Australie. En irait-il autrement, d’ailleurs,
l’idée que la France est à présent en droit d’invoquer la violation alléguée
pour considérer l’Acte comme inapplicable dans ses rapports avec l’Aus-
tralie, et cela pour la première fois après le passage de trente-cinq années,
cadrerait assez mal avec les règles du droit des traités (voir les articles 45
et 60 de la Convention de Vienne sur le droit des traités).

108
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 358

Conclusions sur la compétence

94. Nous estimons donc que si l’on examine attentivement les diverses
objections soulevées dans Ia lettre avec annexe du Gouvernement français
en date du 16 mai 1973 pour contester la compétence de la Cour sur la
base de l’Acte général de 1928, on est amené à constater que ces objections
ne reposent sur rien de solide. L’examen de la question auquel nous
avons nous-mêmes pris l’initiative de procéder ne nous a pas non plus
révélé lexistence d’autres objections dignes d’être étudiées. Nous con-
cluons donc que le dernandeur peut invoquer Particle 17 de l’Acte de 1928
comme fondement valable et suffisant de la compétence de Ja Cour en
l'espèce.

95. Il en découle que, comme la Cour l’a dit dans l’affaire de l’ Appel
concernant la compétence du Conseil de l'OACI, «il est sans pertinence
d'examiner les objections visant d’autres fondements possibles de sa
compétence ». Il nous paraît donc inutile d’examiner l’autre fondement de
juridiction invoqué par le demandeur, à savoir les deux déclarations faites
par les Parties sur la base de la clause facultative, ou les autres problèmes,
quels qu’ils soient, que pourraient soulever les réserves accompagnant ces
déclarations.

TROISIÈME PARTIE. LES CONDITIONS POSÉES PAR L'ARTICLE 17
DE L’ACTE DE 1928 ET LA RECEVABILITE DE LA REQUÊTE

96. Il nous paraît évident qu’il n’existe aucun motif qui autoriserait à
considérer la demande comme irrecevable. Nous nous proposons d’exa-
miner dans cette partie de notre opinion dans quelle mesure les motifs qui
peuvent être invoqués se rattachent à la question de la compétence ou
sont présentés à part. Nous affirmons dès le départ que le concept de
recevabilité ne comporte aucun élément qui soit de nature à priver le
requérant de la possibilité d’un examen au fond. Cette observation
s'applique, en particulier, 4 l’affirmation selon laquelle la demande ne
révèle l'existence d’aucun différend d’ordre juridique ou encore selon
laquelle il s’agit d’un différend de caractère exclusivement politique et par
suite non justiciable.

97. Aux termes de l’article 17 de l’Acte de 1928, la juridiction conférée
à la Cour comprend «tous différends au sujet desquels les parties se
contesteraient réciproquement un droit» (mis à part, évidemment, ceux
qui seraient réservés en vertu de l’article 39 de l’Acte). L’article 17 pour-
suit: «il est entendu que les différends ci-dessus visés comprennent no-
tamment ceux que mentionne l’article 36 du Statut de la Cour perma-
nente...». Les différends «que mentionne l’article 36 du Statut de la
Cour permanente » sont les quatre catégories de différends d’ordre juri-

109
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 359

dique énumérées dans la clause facultative de ce Statut et du Statut actuel.
De plus, sauf peut-être sur un point qui n'intervient pas dans la présente
affaire |, on admet généralement que la portée de ces quatre catégories de
«différends juridiques » est pratiquement identique à celle de la formule,
«tous différends au sujet desquels les parties se contesteraient réciproque-
ment un droit » que l’on trouve auparavant dans l’article 17. Par suite,
un différend «au sujet duquel les parties se contesteraient réciproquement
un droit » appartient aussi à l’une des quatre catégories de différends juri-
diques mentionnées dans la clause facultative et vice versa.

98. Dans la présente instance, l’Australie a précisé l’objet du différend
aux paragraphes 2 à 20 de sa requête, où elle déclare notamment que, dans
une série de notes diplomatiques remises à partir de 1963, elle a maintes
fois fait connaître au Gouvernement français son opposition à la pour-
suite, par la France, d’essais nucléaires en atmosphère dans la région du
Pacifique Sud; le différend juridique s’est concrétisé selon elle dans les
notes diplomatiques des 3 janvier, 7 février et 13 février 1973 annexées
à sa requête. Dans la première de ces trois notes, le Gouvernement
australien indiquait clairement qu’à son avis la poursuite des essais
serait:

«contraire au droit, d’autant qu’elle implique une modification des
conditions physiques sur le territoire australien et au-dessus de ce
territoire, la pollution de l’atmosphère et des ressources de la mer,
l’ingérence dans la liberté de navigation tant en haute mer que dans
l’espace aérien surjacent et une infraction aux normes juridiques
régissant les essais d’armes nucléaires dans l’atmosphère ».

Cette opinion a été contestée par le Gouvernement français dans sa ré-
ponse du 7 février 1973, où ce gouvernement se déclarait convaincu que
«ses expériences nucléaires n’ont violé aucune règle du droit interna-
tional » et où il répliquait point par point aux thèses juridiques austra-
liennes. Dans une note ultérieure du 13 février, le Gouvernement aus-
tralien a exprimé son désaccord avec les vues du Gouvernement français,
réaffirmé que la poursuite des essais violait des règles du droit interna-
tional et déclaré qu'il était clair «qu’à cet égard il existe entre nos deux
gouvernements un différend juridique important». Puis, après avoir
évoqué longuement les conséquences des explosions nucléaires et la prise
de conscience croissante du danger qu'elles représentent, ainsi que cer-
tains aspects particuliers et conséquences spécifiques des essais français,
l'Australie énumérait, au paragraphe 49 de sa requête, trois catégories
distinctes de droits australiens qui, selon elle, avaient été, étaient et se-
raient violés par les essais français en atmosphère.

1 Voir les opinions divergentes de MM. Badawi et Lauterpacht dans l'affaire de
Certains emprunts norvégiens sur la question de savoir si un différend qui porte essen-
tiellement sur application du droit interne rentre dans les catégories de différends
juridiques énumérées à l’article 36, paragraphe 2, du Statut; C.I.J. Recueil 1957, p. 29
à 33 et 36 à 38.

110
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 360

99. A première vue, il est difficile d'imaginer un litige constituant plus
clairement, par son objet et par sa formulation, un «différend juridique »,
que celui dont la Cour est saisie dans la requête. Le Gouvernement fran-
çais lui-même ne semble pas avoir contesté, au cours des échanges diplo-
matiques, la qualification de «différend juridique important » appliquée
en l’espèce par le Gouvernement australien, même si, dans la note sus-
mentionnée du 7 février 1973 il a manifesté un certain scepticisme au sujet
des considérations juridiques invoquées par l’Australie. De plus, ni dans
sa lettre du 16 mai 1973 à la Cour, ni dans l’annexe à cette lettre, le Gou-
vernement français n’a aucunement laissé entendre que le différend n’était
pas un différend «au sujet ... [duquel] les parties se contesteraient réci-
proquement un droit », ou qu’il n’était pas un «différend juridique ». Bien
que, dans cette lettre et dans son annexe, le Gouvernement français ait
présenté toute une série d'arguments pour justifier son affirmation d’après
laquelle la compétence de la Cour ne saurait être fondée sur l’Acte général
de 1928 dans la présente affaire, il n’a pas contesté que le différend ait le
caractère d’un «différend juridique » aux fins de l’article 17 de cet Acte.

100. Dans son Livre blanc sur les expériences nucléaires publié en juin
1973, le Gouvernement français adopte néanmoins le point de vue selon
lequel il ne s’agit pas d’un différend juridique. Le chapitre IT, intitulé
« Questions juridiques », s'achève sur une section relative à la compétence
de la Cour, dont le paragraphe final est ainsi rédigé:

«La Cour n’est pas compétente, enfin, parce que l’affaire qui lui
est soumise n'est pas fondamentalement un différend d’ordre juri-
dique. Elle se trouve, en fait et par divers biais, invitée à prendre
position sur un problème purement politique et militaire. Ce n’est,
selon le Gouvernement français, ni son rôle ni sa vocation. » (P. 23.)

Cela équivaut clairement à affirmer que le différend porte sur des ques-
tions d’un domaine autre que juridique et ne peut donc être tranché par
une décision de la Cour.

101. Conformément à l’ordonnance du 22 juin 1973, l'Australie a
présenté des observations sur les questions de la compétence de la Cour
et de la recevabilité de la requête. Sous la rubrique de la «compétence »
elle a exprimé son avis, notamment, sur la nature politique ou juridique
du différend ; et sous la rubrique de la «recevabilité » elle a fourni d’autres
explications relatives aux trois catégories de droits qu’enfreint, d’après
elle, la poursuite d'essais nucléaires en atmosphère par la France dans la
région du Pacifique Sud. Ces droits, tels qu'ils ont été énoncés au para-
graphe 49 de la requête et exposés plus longuement au cours de la procé-
dure, peuvent se définir généralement comme suit:

1) Un droit que l’on dit appartenir à tout Etat, y compris l’Australie,
de ne pas être exposé aux essais d’armes nucléaires effectués dans
Patmosphère par un pays quelconque, en vertu de ce qui constitue
maintenant, affirme l'Australie, une règle généralement reconnue de
droit international coutumier interdisant tous les essais de ce genre.

lil
2)

3)

ESSAIS NUCLÉAIRES (OP. DISS. COM.) 361

A l'appui du droit dont il allègue l’existence, le Gouvernement aus-
tralien invoque diverses considérations, y compris la formation, à
partir de 1955, d’une opinion publique très hostile aux essais en at-
mosphère, la conclusion du traité de Moscou sur l'interdiction des
essais en 1963, le fait que cent six Etats environ sont depuis lors
devenus parties à ce traité, les protestations diplomatiques et autres
élevées par de nombreux Etats contre les essais en atmosphère, les
résolutions de l’Assemblée générale condamnant ces essais, ainsi que
les déclarations faites à la Conférence de Stockholm sur l’environne-
ment humain, les articles 55 et 56 de la Charte, les dispositions de la
Déclaration universelle des droits de l’homme et du Pacte international
relatif aux droits économiques, sociaux et culturels, ainsi que plusieurs
autres déclarations relatives aux droits de l’homme dans leurs rap-
ports avec l’environnement.

Un droit de l’Australie, qui serait un attribut inhérent de sa souve-
raineté territoriale, de ne pas être exposée, sans y avoir consenti, au
dépôt sur son territoire et à la dispersion dans son espace aérien de
retombées radioactives provenant des essais nucléaires français. Le
simple fait de l’intrusion des retombées, les effets nocifs qui les
accompagnent et l'atteinte au droit que l’Australie possède de décider
en toute indépendance des actes qui auront lieu sur son territoire (ce
(qu’elle appelle son «pouvoir souverain de décision »}, tout cela, af-
firme-t-elle, constitue autant de violations de ce droit. A l’appui du
droit dont il allègue ainsi l’existence, le Gouvernement australien
invoque toute une série de documents juridiques, y compris des décla-
rations de la Cour dans l’affaire du Détroit de Corfou (C.I.J. Recueil
1949, p. 22 et 35), de Max Huber dans I’ Arbitrage de Vile de Palmas
(Nations Unies, Recueil des sentences arbitrales, vol. II, p. 839)
et de la Cour permanente de Justice internationale dans l'affaire
du Régime douanier entre l’ Allemange et l’ Autriche (C.P.J.1. série A/B
n° 41, p. 39), la déclaration de l’Assemblée générale relative aux prin-
cipes du droit international touchant les relations amicales et la coopé-
ration, la Charte de l’unité africaine, plusieurs déclarations de lAs-
semblée générale et de l’Unesco relatives à la radiodiffusion par satel-
lite, ainsi que diverses opinions doctrinales.

Un droit, qui découlerait du caractère de res communis de la haute
mer et appartiendrait à l’ Australie en commun avec tous les autres
Etats maritimes, à ce que la France respecte la liberté de la haute mer;
et en particulier, le droit d’exiger qu'elle s’abstienne a) de gêner les
navires et les aéronefs en haute mer et dans l’espace aérien surjacent
et b} de causer la pollution de la haute mer par des retombées radio-
actives. A l’appui du droit dont il allègue ainsi l’existence, le Gouver-
nement australien cite les articles 2 et 25 de la Convention de Genève
de 1958 sur la haute mer, les commentaires de la Commission du droit
international relatifs aux dispositions correspondantes de ses projets
d’articles sur le droit de la mer et plusieurs autres textes juridiques,
dont des comptes rendus des débats de la Commission du droit inter-

112
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 362

national, des passages de l’arrêt rendu par la Cour dans l'affaire des
Pécheries, diverses déclarations et dispositions conventionnelles rela-
tives à la pollution maritime, ainsi que des opinions doctrinales.

En réponse à une question posée par un membre de la Cour, le Gouverne-
ment australien a aussi donné des éclaircissements sur i) la distinction
qu’il établit entre la propagation de substances chimiques ou autres du
territoire d’un Etat à celui d’un autre par l’effet d’une utilisation normale
et naturelle du prernier et celle qui ne résulte pas d’une utilisation nor-
male et naturelle; ii) la question de savoir s’il y a lieu d’établir un pré-
judice ou d’alléguer un préjudice éventuel pour être fondé à agir dans des
affaires de ce genre.

102. Pour chacune des catégories de droits indiquées ci-dessus, l’Aus-
tralie affirme qu’il existe, à la charge de la France, une obligation juri-
dique corrélative, dont la violation engagerait la responsabilité interna-
tionale de cet Etat vis-a-vis d’elle. De plus, elle a développé une argumen-
tation générale par laquelle elle s’efforce d’établir la responsabilité inter-
nationale de la France en faisant appel à la doctrine de «l’abus de droit »,
pour le cas ot la France serait considérée comme ayant en principe le
droit d’effectuer des essais nucléaires dans l’atmosphère. Elle mentionne à
cet égard une déclaration de M. Alvarez dans l'affaire de I’ Anglo-Iranian
Oil Co., le rapport du Comité juridique consultatif afro-asiatique sur la
légalité des essais nucléaires en 1964, l’article 74 de la Charte, les opinions
de certains juristes et d’autres documents juridiques.

103. Sous la rubrique «recevabilité », il’ Australie a aussi exposé ses
vues sur la question visée au paragraphe 23 de l’ordonnance du 22 juin
1973, de son «intérêt juridique » par rapport aux demandes formulées
dans sa requête. Elle a traité en particulier la question de savoir si, quand
il s’agit d’un droit appartenant à la communauté internationale dans son
ensemble, un Etat agissant individuellement est fondé à prétendre faire
respecter ce droit par un autre Etat indépendamment de tout préjudice
qu'il aurait subi lui-même. L'Australie affirme que tout Etat peut avoir
un intérêt juridique à obtenir le respect de certaines catégories d’obli-
gations erga omnes et elle cite certaines déclarations de la Cour perma-
nente et de la Cour actuelle, plus particulièrement le prononcé de la Cour
actuelle en l’affaire de la Barcelona Traction, Light and Power Company,
Limited (deuxième phase, C.I.J. Recueil 1970, p. 32). En ce qui concerne le
droit qui serait un élément inhérent de sa souveraineté territoriale, il lui
paraît évident qu’un Etat possède un intérêt juridique « à ce que son
territoire soit protégé contre tout acte extérieur nuisible, quelle qu’en
soit la forme, à ce que le bien-être de sa population soit défendu et à ce
que son intégrité et son indépendance nationales soient sauvegardées ».
Pour ce qui est du droit qui résulterait du caractère de res communis de la
haute mer, l'Australie soutient que « tous les Etats possèdent un intérêt
juridique propre à la sauvegarde de la liberté de la haute mer», que la
pratique des Etats montre que l'Etat intéressé n’a pas besoin de posséder
à titre individuel un intérêt concret déterminé et que cet intérêt juridique

113
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 363

général de tous à la sauvegarde de la liberté des mers est expressément
reconnu dans le domaine des essais nucléaires. A l’appui de sa démons-
tration, l’Australie cite des textes juridiques divers.

*
* *

104. Nous avons résumé ainsi très brièvement ies thèses juridiques du
Gouvernement australien, mais nous ne voudrions pas que l’on en con-
clue que nous exprimons un avis quelconque sur le bien ou le mal-fondé
de telle ou telle de ces thèses. Nous donnons ce résumé à seule fin de
montrer le contexte de l’application de l’article 17 de l’Acte de 1928 et
d’une décision sur la recevabilité de la requête australienne. Avant de
tirer une conclusion quelconque de cet aperçu des thèses juridiques aus-
traliennes, cependant, il nous incombe d’indiquer aussi comment nous
concevons les principes d’après lesquels ces questions devraient être
appréciées au stade actuel de la procédure.

* *

105. Bien qu’intrinsèquement liées à la recevabilité, les questions de
savoir s’il existe un «différend juridique ou politique» et un «intérêt
juridique » touchent en même temps, en vertu de l’article 17 de l’Acte de
1928, à la compétence de la Cour en la présente affaire. Par conséquent,
il est inutile que nous précisions à ce propos que tel point a trait à la
compétence et tel autre à la recevabilité, d'autant que ni la pratique de la
Cour permanente ni celle de la Cour actuelle ne tend à établir de distinc-
tion tranchée entre les exceptions préliminaires d’incompétence et celles
d’irrecevabilité : l’accent est mis plutôt sur le caractère essentiellement pré-
liminaire ou non préliminaire de l’exception considérée que sur son clas-
sement parmi les exceptions d’incompétence ou les exceptions d’irreceva-
bilité (cf. art. 62 du Règlement de la Cour permanente, art. 62 de l’ancien
Règlement de la Cour actuelle et art. 67 du nouveau Règlement). En effet,
étant donné la nature consensuelle de la compétence d’un tribunal inter-
national, une exception d’incompétence tout comme une exception
d’irrecevabilité peut soulever des questions intéressant le fond; ce qui
importe alors, c'est de savoir si la Cour peut ou non se prononcer valable-
ment sur l’exception au cours de la procédure préliminaire sans donner
aux parties la possibilité de présenter leurs conclusions sur le fond. La
réponse à cette question varie nécessairement selon que l'exception a
vraiment un caractère préliminaire ou qu'elle est trop étroitement liée au
fond pour pouvoir faire l’objet d’une juste décision sans que les parties
aient d’abord exposé leurs moyens sur le fond. C’est pourquoi l’article 67,
paragraphe 7, du Règlement, lorsqu'il indique comment la Cour doit
statuer sur une exception préliminaire, prévoit expressément la possi-
bilité que la Cour «déclare que cette exception n’a pas dans les circons-
tances de l’espèce un caractère exclusivement préliminaire ». Ces prin-
cipes sont manifestement applicables dans la présente espèce même si, du

114
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 364

fait que la France est absente de la procédure, les probièmes de compé-
tence et de recevabilité qui se posent à la Cour n’ont pas été soulevés sous
la forme d’exceptions au sens strict.

106. L’affirmation faite par le Gouvernement français que le différend
n’est pas fondamentalement de nature juridique mais porte sur une
question d’ordre purement politique et militaire revient à soutenir, en
substance, que ce n’est pas un différend dans lequel les Parties se contes-
tent réciproquement un droit, ou encore qu’il n’entre pas dans les caté-
gories de différends d’ordre juridique visées au paragraphe 2 de l’article 36
du Statut. On peut aussi voir dans cette affirmation la thèse que le droit
international n’impose à la France aucune obligation juridique touchant
les questions en litige, qui doivent donc être considérées comme laissées
par ce droit à sa compétence nationale exclusive, ou bien, plus simple-
ment, la thèse que les expériences nucléaires de la France ne violent
aucune règle de droit international existante, comme l’a dit le Gouverne-
ment français dans sa note diplomatique du 7 février 1973 au Gouverne-
ment australien. Mais de quelque manière qu’on la formule, cette thèse
est manifestement et directement liée au point de savoir si les prétentions
du demandeur sont juridiquement fondées. Quelle qu’en soit la forme,
et comme l’a dit la Cour permanente à propos de moyens analogues dans
l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie, cette thèse
«forme une partie du fond même du différend » et revient à «non seule-
ment toucher au fond du différend, mais prendre position à l’égard de l’un
de ses éléments essentiels» (C.P.J.I. série A/B n° 77, p. 78 et 82-83).
Pareille thèse ne peut donc, en principe, être considérée comme soulevant
une question véritablement préliminaire.

107. Nous avons dit «en principe » parce que nous reconnaissons que,
si un demandeur essayait de faire passer pour juridique une prétention
dont aucun juriste éclairé ne pourrait admettre qu’elle repose sur la
moindre base juridique rationnelle, c’est-à-dire raisonnablement soute-
nable, il serait alors possible de trancher in limine, à titre de question
préliminaire, une exception contestant la nature juridique du différend.
Cela signifie que, pendant la phase préliminaire de la procédure, la Cour
peut avoir à se livrer à un examen sommaire du fond du différend dans la
mesure où cela lui est nécessaire pour s’assurer que l'affaire fait appa-
raître des prétentions raisonnablement soutenables ou des questions
pouvant raisonnablement prêter à contestation, autrement dit des pré-
tentions ou des contestations qui sont fondées rationnellement sur un ou
plusieurs principes de droit dont l'application peut permettre de régler
le différend. L'essentiel, en ce qui concerne cet examen préliminaire du
fond, est qu’il faudra trancher la question de la compétence ou de la
recevabilité qui est en cause en considérant non pas si la prétention du
demandeur est fondée mais exclusivement si elle fait apparaître un droit
à soumettre cette demande à la décision de la Cour. Celle-ci peut être
amenée à donner une certaine indication du fond de la demande afin de
montrer que celle-ci est rationnelle et soutenable. Mais ni une telle indi-
cation préliminaire ni aucune conclusion sur la compétence ou la receva-

115
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 365

bilité ne saurait préjuger le fond de l’affaire. C'est pourquoi la Cour,
lorsqu'elle a eu à examiner le fond pour se prononcer sur des questions
préliminaires, a toujours veillé à ce que cet examen n’empiète pas sur sa
décision touchant le fond. Cette remarque vaut aussi bien lorsque les
points litigieux sont des points de droit que lorsqu'il s’agit de points de
fait ; la maxime jura novit curia ne signifie pas que la Cour puisse, dans une
affaire, se prononcer sur des points de droit sans entendre les moyens des
parties.

108. Il n’est sans doute pas facile de définir par une formule simple le
critère précis qui doit s'appliquer. Mais il ressort clairement, nous
semble-t-il, de la jurisprudence constante de la Cour permanente comme
de la Cour actuelle que, dès lors qu’on ne peut se prononcer sur des points
soulevés au cours d’une procédure préliminaire sans aborder et préjuger
le fond, ces points ne doivent pas être tranchés sans que les parties aient
d’abord présenté leurs conclusions sur le fond (cf. Décrets de nationalité
promulgués en Tunisie et au Maroc, avis consultatif, C.P.J.I. série B n° 4;
affaire du Droit de passage sur le territoire indien, C.1.J. Recueil 1957,
p. 133-134; affaire de l’Interhandel, C.I.J. Recueil 1959, p. 23-25). Nous
pouvons nous guider, d’une manière générale, sur les observations qu’a
formulées la Cour actuelle dans l'affaire de l’/nterhandel en rejetant le
moyen de la compétence nationale qui avait été invoqué à titre d’excep-
tion préliminaire :

«Pour déterminer si l'examen des titres ainsi invoqués échappe à
la compétence de la Cour pour le motif allégué par les Etats-Unis,
la Cour s’inspirera de ce qu’a fait la Cour permanente de Justice
internationale en présence d’une contestation analogue dans son avis
consultatif sur les Décrets de nationalité promulgués en Tunisie et au
Maroc (série B n° 4). En conséquence, la Cour n’entend pas, en la
présente phase de la procédure, apprécier la validité des titres in-
voqués par le Gouvernement suisse ni se prononcer sur leur inter-
prétation, ce qui serait aborder le fond du différend. Elle se bornera à
rechercher si les titres invoqués par le Gouvernement suisse permettent
la conclusion provisoire qu'ils peuvent être pertinents en l'espèce et,
dans ce cas, à rechercher si les questions relatives à la validité et à
l'interprétation de ces titres sont des questions de droit international. »
(Les italiques sont de nous.)

Dans l'affaire de l'Interhandel, après avoir examiné sommairement les
titres invoqués par la Suisse, la Cour a conclu qu’ils mettaient l’un et
l'autre en jeu des questions de droit international et a donc rejeté l’excep-
tion préliminaire.

109. L’analyse sommaire que nous avons faite ci-dessus des titres
invoqués par l'Australie à l'appui de ses prétentions nous paraît ample-
ment suffisante pour justifier, selon les termes utilisés par la Cour dans
l'affaire de l’Interhandel, «la conclusion provisoire qu'ils peuvent être
pertinents en l’espèce » et que «les questions relatives à la validité et à

116
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 366

l'interprétation de ces titres sont des questions de droit international ». Il
ne nous appartient pas d’«apprécier la validité [de ces] titres» au stade
actuel de la procédure car ce serait «aborder le fond du différend ». Mais
l'examen sommaire que nous en avons fait nous a convaincus qu'ils ne
sauraient équitablement être considérés comme futiles ou vexatoires, ni
simplement comme le manteau que des juristes auraient jeté avec art sur un
différend de nature essentiellement politique. Au contraire, les demandes
présentées à la Cour dans la présente instance et les moyens juridiques
avancés nous semblent être fondés sur des motifs rationnels et raison-
nablement soutenables. Ces demandes et moyens juridiques sont rejetés
par le Gouvernement français sur la base de motifs juridiques. Ces
circonstances sont en soi suffisantes, à notre avis, pour qu’on puisse
qualifier le présent différend de «différend au sujet duquel les parties se
contestent réciproquement un droit » et de «différend d'ordre juridique »
au sens de l’article 17 de Acte de 1928.

110. La conclusion qui vient d’être énoncée est conforme à ce que
nous croyons être la conception admise de la distinction entre les diffé-
rends relatifs à des droits et les différends relatifs à ce qu’on appelle des
conflits d'intérêts. Selon cette conception, un différend est politique, et
par conséquent non justiciable lorsqu'on peut démontrer que la préten-
tion élevée repose sur des considérations autres que juridiques, par
exemple sur des considérations d’ordre politique, économique ou mili-
taire. Dans un tel différend, l’une des parties au moins ne se contente pas
de faire valoir des droits de caractère juridique, mais invoque un intérêt
dont elle demande qu’il soit pris en considération même si cela doit modi-
fier la situation juridique existant entre les parties. En l'espèce, toutefois,
le demandeur invoque des droits de nature juridique et ne défend pas
simplement son intérêt politique; il demande expressément à la Cour de
définir et d’appliquer ce qu'il prétend être des règles de droit international
existantes. Bref, il demande que le différend soit réglé «sur la base du
respect du droit», ce qui est la caractéristique même d'une demande de
règlement judiciaire, et non pas politique, d’un différend international
(cf. Interprétation de l’article 3, paragraphe 2, du traité de Lausanne,
C.P.J.1. série B n° 12, p. 26). De même la France, en contestant les thèses
du demandeur, ne se borne pas à faire valoir ses intérêts politiques ou
militaires vitaux mais soutient que les règles de droit international in-
voquées par le demandeur n'existent pas ou n’ont pas la portée que celui-
ci leur donne. L’attitude prise par les Parties à l'égard du différend nous
paraît donc démontrer de façon concluante qu’il s’agit bien d’un différend
«juridique » et justiciable.

111. Cette conclusion ne saurait être affectée, selon nous, par l’obser-
vation ou la supposition que, lorsqu'il a porté l'affaire devant la Cour, le
demandeur était animé par des mobiles ou des considérations d’ordre
politique. Bien rares seraient en effet les affaires justiciables au regard de
la Cour s’il fallait considérer qu'un différend juridique perd son caractèré
juridique chaque fois que Pune ou l’autre des parties ou les deux sont:
influencées aussi par des considérations d'ordre politique. Ni en matière

117
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 367

contentieuse ni à propos d’une demande d’avis consultatif la Cour per-
manente ou la Cour actuelle n’a jamais admis qu’une contestation de
caractère intrinsèquement juridique puisse perdre ce caractère en raison
des considérations politiques qui s'y attachent.

112. Notre conclusion n'est pas non plus affectée en aucune manière
par l'observation qu'en l’espêce la Cour, pour faire droit aux demandes
de l'Australie, devrait modifier plutôt qu’appliquer le droit existant.
Outre que le demandeur prie explicitement la Cour d’appliquer le droit
existant, il ne nous semble pas qu'en l'occurrence elle soit appelée à faire
autre chose que s'acquitter de sa mission normale qui consiste à régler le
différend en appliquant le droit conformément aux directives expresses
qui lui sont données à l’article 38 du Statut. Nous reconnaissons pleine-
ment que, comme la Cour l'a souligné récemment dans les affaires de la
Compétence en matière de pêcheries «a Cour, en tant que tribunal, ne
saurait rendre de décision sub specie legis ferendae, ni énoncer le droit
avant que le législateur l'ait édicté » (C.L.J. Recueil 1974, p. 23-24 et 192).
Ce prononcé, qui n'a d’ailleurs été émis qu'après un examen détaillé de
ces affaires au fond, ne signifie nullement que la Cour doive déterminer
in limine litis le caractère de lex lata ou de lex ferenda d’une règle de droit
coutumier invoquée, ni se prononcer sur son existence ou son inexistence
au cours de la procédure préliminaire sans avoir donné aux parties la
possibilité de présenter leurs moyens juridiques sur le fond. Dans la
présente affaire, la Cour est priée d'exercer la fonction parfaitement nor-
male qui est la sienne et qui consiste à apprécier les divers éléments,
relatifs à la pratique des Etats et à l'opinio juris, qu'invoque le demandeur
pour établir la formation d'une règle de droit coutumier. La Cour s’est
acquittée de cette fonction dans les affaires de la Compétence en matière de
pécheries et si, dans la présente espèce, elle avait examiné l'affaire au fond
et fait droit aux prétentions du demandeur elle n'aurait pu aboutir à cette
décision qu'en considérant que la règle invoquée avait effectivement acquis
le caractère de lex lata.

113. Indépendamment de ces considérations fondamentales, nous ne
pouvons manquer d’observer que, pour alléguer des violations de sa
souveraineté territoriale et de droits découlant du principe de la liberté de
la haute mer, le demandeur invoque aussi des droits établis de longue
date — et même élémentaires — dont le caractère de lex lata ne fait pas
de doute. En ce qui concerne ces droits, la Cour est appelée à déterminer
leur étendue et leurs limites compte tenu des droits d’autres Etats, tâche
inhérente à la mission qui lui est confiée par l’article 38 du Statut.

114. Ces observations s'appliquent aussi à l’argument qui consiste à
dire que le demandeur n’est pas en situation d’invoquer à l’encontre de fa
France l'existence d’une règle de droit international coutumier étant don-
né qu'il ne s'est pas opposé aux essais d'armes nucléaires en atmosphère
qui ont été effectués dans la région de l'océan Pacifique avant 1963 et y a
même apporté une contribution active. Cet argument soulève manifeste-
ment toute la question du caractère évolutif du droit international coutu-

118
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 368

mier, sur laquelle la Cour ne devrait pas se prononcer a ce stade prélimi-
naire de la procédure. Telle qu’elle a été présentée a la Cour, Ja position
juridique du demandeur se fonde précisément sur la thése que c’est a
l’occasion de ces essais et dans la période qui a suivi que l'opinion publique
a pris de plus en plus conscience des dangers des retombées nucléaires et
a manifesté une vive opposition aux essais nucléaires en atmosphère; et
qu'au surplus la conclusion en 1963 du traité de Moscou sur l’interdiction
partielle des essais nucléaires a abouti à la création d'une règle de droit
international coutumier interdisant de tels essais. Le demandeur a aussi
appelé l'attention sur l'opposition constante qu’il a toujours exprimée à
l’égard des essais en atmosphère à partir de 1963. En conséquence, si la
conduite passée du demandeur est sans aucun doute un des éléments que
la Cour aurait dû peendre en considération, c’est toutefois sur la base de
la pratique des Etats dans son ensemble que la Cour aurait dû établir
l'existence ou l’inexistence de la règle alléguée. En résumé, si pertinente
qu'elle soit, cette question nous semble relever essentiellement du fond
de l'affaire et ne pas appeler de décision de la Cour au stade préliminaire
actuel.

115. Nous ne voyons pas non plus en quoi l’existence d’une divergence
de vues marquée entre le demandeur et le Gouvernement français au
sujet de la matérialité des dommages résultant des retombées nucléaires
ou du risque de dommages pouvant en résulter affecte le caractère juri-
dique du différend ou appelle une décision de la Cour déclarant d’emblée
la requête irrecevable. Cette question nous semble encore une fois devoir
être tranchée au stade du fond. D'un côté, le Gouvernement australien a
fait un exposé sur «les explosions nucléaires et leurs conséquences » aux
paragraphes 22 à 39 de sa requête et, afin, de démontrer que la commu-
nauté internationale se préoccupait de plus en plus de la question, il a
invoqué une série de résolutions de l’Assemblée générale, la création en
1955 du Comité scientifique des Nations Unies pour l'étude des effets des
radiations ionisantes et les rapports que ce comité a publiés par la suite au
sujet de ces radiations, le traité d'interdiction partielle des essais, le traité
interdisant les armes nucléaires en Amérique latine, et les déclarations et
résolutions adoptées par les Etats du Pacifique Sud, d'Amérique latine,
d'Afrique et d'Asie ainsi qu’une résolution de la vingt-sixième Assemblée
mondiale de la Santé. L'Australie a aussi invoqué le préjudice psycholo-
gique qui a été, selon elle, causé aux habitants de ce pays du fait des
craintes que leur inspirent les effets éventuels des retombées radioactives
pour leur bien-être et celui de leurs descendants. De l’autre côté, la Cour
a eu communication des assurances que le Gouvernement frangais a
données a plusieurs reprises dans des notes diplomatiques et des déclara-
tions publiques au sujet des précautions qu'il a prises pour que les essais
nucléaires s’effectuent «en toute sécurité», ainsi que des rapports de
divers organismes scientifiques, notamment les rapports du National
Radiation Advisory Committee d'Australie de 1967, 1969, 1971 et 1972
et le rapport du National Radiation Laboratory de Nouvelle-Zélande de
1972, qui ont tous conclu que les effets des retombées radioactives pro-

119
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 369

venant des essais français étaient inférieurs au seuil de risque pour la
santé publique. En outre, la Cour est saisie du rapport d’une réunion,
tenue en mai 1973, d'experts australiens et français qui ont abouti à des
conclusions communes sur les données concernant l’importance quanti-
tative des retombées mais ont exprimé des opinions divergentes sur l’inter-
prétation qu'il fallait en tirer quant aux risques biologiques encourus.
Quelles que soient les impressions qu’on retire au premier abord des
preuves présentées jusqu'ici à la Cour, les questions de la matérialité des
dommages et du risque de dommages futurs résultant des essais nucléaires
en atmosphère ne peuvent manifestement pas, selon nous, être réglées à
ce stade préliminaire, sans que les Parties aient eu la possibilité d'exposer
pleinement leurs arguments devant la Cour.

116. Le différend sur les faits relatifs aux dommages résultant ou
pouvant résulter des retombées nucléaires radioactives nous paraît relever
nettement de la troisième des catégories de différends d’ordre juridique
énumérées au paragraphe 2 de l’article 36 du Statut: à savoir un différend
ayant pour objet «la réalité de tout fait qui, s’il était établi, constituerait
la violation d’un engagement international ». A notre avis, un tel différend
est inextricablement lié au fond de l'affaire. Quoi qu'il en soit d’ailleurs,
l'Australie soutient, à propos de chacun des droits qu’elle invoque, que la
France viole ce droit du seul fait de ses essais atmosphériques, que
l'existence d’un dommage causé à l’Australie soit ou non prouvée. Ainsi,
toute la question de la matérialité du préjudice apparaît comme inextri-
cablement liée au fond du différend. De même que les questions de savoir
s’il existe, d’une part, une règle générale de droit international interdisant
les essais en atmosphère et, d’autre part, des règles générales de droit
international applicables aux atteintes à la souveraineté territoriale d’un
Etat causées par le dépôt de retombées nucléaires et à la violation de son
«pouvoir souverain de décision » qu'est un tel dépôt sur son territoire,
celle de savoir si l'existence d’un dommage réel constitue un élément
essentiel des règles ainsi alléguées est une «question de droit interna-
tional» et fait partie du fond juridique du différend. La même obser-
vation vaut, mutatis mutandis, s'agissant de savoir si un Etat qui introduit
une action dans laquelle il allégue que la liberté des mers a été violée doit
établir que ses intérêts propres ont subi de ce fait un préjudice effectif.

117. Enfin, nous allons examiner maintenant la question de lintérêt
juridique de f’Australie à faire valoir ses prétentions. En ce qui concerne
le droit que l'Australie dit être inhérent à sa souveraineté territoriale, nous
pensons qu'elle est fondée à considérer qu’elle a un intérêt juridique
évident à défendre ce droit. Qu’elle réussise ou non à convaincre la Cour
que le droit qu'elle revendique ainsi découle du principe de la souveraineté
territoriale, l'Australie possède manifestement un intérêt juridique a
soumettre cette question à la Cour pour défendre sa souveraineté territo-
riale. En ce qui concerne son droit de ne pas être exposée à des essais
atmosphériques, droit qu'elle dit posséder en commun avec d’autres
Etats, la question de I’«intérét juridique» nous semble là encore faire

120
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 370

partie de la question juridique générale qui forme le fond du différend.
Si les éléments de preuve produits par l'Australie devaient convaincre la
Cour de l’existence d’une règle générale de droit international interdisant
les essais nucléaires en atmosphère, il appartiendrait à celle-ci de se
prononcer en même temps sur le caractère et le contenu précis de cette
règle et, notamment, sur la question de savoir si elle confère à tout Etat
Je droit d'introduire individuellement une action pour faire respecter cette
règle. En résumé, la question de l’«intérêt juridique» ne peut être disso-
ciée de la question juridique de fond relative à l'existence et à la portée de
ja règle de droit international coutumier qui est alléguée. Nous admettons
que l’existence d’une actio popularis en droit international est discutable,
mais les observations émises par la Cour actuelle dans l'affaire de la
Barcelona Traction, Light and Power Company, Limited} suffisent à dé-
montrer que la question peut être considérée comme susceptible de faire
l'objet d’une argumentation juridique rationnelle et d’être valablement
portée devant la Cour.

118. S’agissant du droit qui, selon l’Australie, découle du principe de
la liberté de la haute mer, il paraît clair là encore que le point relatif à
l’«intérêt juridique » fait partie de la question juridique générale de fond.
Dans ce cas, l’existence de la règle fondamentale, celle de la liberté de la
haute mer, n’est pas douteuse et est établie de façon autorisée par l'ar-
ticle 2 de la Convention de Genève de 1958 sur la haute mer. Les questions
sur lesquelles les Parties sont en litige à ce propos sont les suivantes:
1) l’établissement d’une zone d’expérimentation d’armes nucléaires englo-
bant des régions de la haute mer et l’espace aérien surjacent est-il admissi-
sible au regard de cette règle ou viole-t-il les libertés de la navigation et de
la pêche; ii) les essais d’armes nucléaires en atmosphère constituent-ils
également des violations de la liberté des mers en raison de la pollution
des eaux qui résulterait du dépôt de retombées radioactives ? Au sujet de ces
questions, le demandeur soutient qu'il possède non seulement un intérêt
général et commun en tant qu’usager de la haute mer mais aussi que sa
situation géographique lui confére un intérét particulier 4 ce que soient
respectées les libertés de la navigation, de survol et de la pêche dans la
région du Pacifique Sud. Que les Etats soient titulaires de droits individuels
et collectifs en ce qui concerne les libertés de la haute mer, cela découle
de ja conception même de ces libertés qui implique que tous les Etats ont
des droits d'usage, ainsi qu’il ressort implicitement de nombreuses dis-
positions de la Convention de Genève de 1958 sur la haute mer. D'ailleurs,
l'existence de ces droits est démontrée par la longue suite de différends
internationaux qui sont nés au cours de l'histoire des revendications
contradictoires émises par différents Etats quant à leurs droits sur la
haute mer. En conséquence, il nous semble difficile d’admettre que le
demandeur ne soit même pas fondé dans la présente instance à essayer
d’établir devant la Cour qu’il a un intérêt juridique propre à introduire

1 Deuxième phase, C.I.J. Recueil 1970, p. 32.
121
ESSAIS NUCLÉAIRES (OP. DISS. COM.) 371

une instance à l'égard d’actes qu’il considère comme des violations des
libertés de la navigation, de survol et de la pêche. Comme nous l’avons
déjà dit, ce point fait partie intégrante des questions juridiques de fond
soulevées à propos de la liberté des mers et, selon nous, ne pouvait être
tranché par la Cour qu’au stade du fond.

119. Eu égard aux observations qui précèdent, il nous paraît clair
qu'aucune des objections examinées dans cette partie de notre opinion
n’est de nature à faire obstacle à l'exercice de la compétence de la Cour
sur le fond de l’affaire en vertu de l’article 17 de l’Acte général de 1928.
Qu'elles visent la compétence ou la recevabilité, ou bien elles sont dé-
nuées de fondement, ou bien elles n’ont pas «dans les circonstances de
l'espèce un caractère exclusivement préliminaire ». Ne souscrivant pas à
la décision de la Cour selon laquelle la demande de l'Australie est désor-
mais sans objet, nous estimons que la Cour aurait dû décider d'examiner
à présent l’affaire au fond.

QUATRIÈME PARTIE. CONCLUSION

120. Etant d’avis que la Cour a compétence et que l'affaire qui lui a été
soumise ne fait apparaître aucun motif permettant de considérer les
demandes de l’Australie comme irrecevables, nous estimons que le Statut
et le Règlement donnaient au demandeur le droit de voir la Cour statuer
sur le différend. L’arrét prive le demandeur de ce droit en se fondant sur
une procédure et un raisonnement auxquels nous ne pouvons, à notre
grand regret, trouver aucune justification ni dans le Statut et le Règlement
ni dans la pratique et la jurisprudence de la Cour.

(Signé) Charles D. ONYEAMA.
(Signé) Hardy C. DILLARD.
(Signé) E. JIMENEZ DE ARECHAGA.

(Signé) H. WALDOCK.

122
